ICJ_142_InterimAccord1995_MKD_GRC_2011-12-05_JUD_01_ME_00_FR.txt.                              INTERNATIONAL COURT OF JUSTICE


                              Reports of judgments,
                           ADVISORY OPINIONS AND ORDERS


                   APPLICATION OF THE INTERIM ACCORD
                          OF 13 SEPTEMBER 1995
                    (THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA
                                    v. GREECE)


                            JUDGMENT OF 5 DECEMBER 2011




                                    2011
                            COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                   APPLICATION DE L’ACCORD INTÉRIMAIRE
                           DU 13 SEPTEMBRE 1995
                      (EX‑RÉPUBLIQUE YOUGOSLAVE DE MACÉDOINE
                                      c. GRÈCE)


                              ARRÊT DU 5 DÉCEMBRE 2011




5 CIJ1026.indb 1                                                 20/06/13 08:41

                                                Official citation :
                            Application of the Interim Accord of 13 September 1995
                            (the former Yugoslav Republic of Macedonia v. Greece),
                           Judgment of 5 December 2011, I.C.J. Reports 2011, p. 644




                                            Mode officiel de citation :
                            Application de l’accord intérimaire du 13 septembre 1995
                              (ex‑République yougoslave de Macédoine c. Grèce),
                             arrêt du 5 décembre 2011, C.I.J. Recueil 2011, p. 644




                                                                                1026
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-071137-1




5 CIJ1026.indb 2                                                                       20/06/13 08:41

                                                    5 DECEMBER 2011

                                                      JUDGMENT




                        APPLICATION OF THE INTERIM ACCORD
                               OF 13 SEPTEMBER 1995
                   (THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA
                                   v. GREECE)




                       APPLICATION DE L’ACCORD INTÉRIMAIRE
                               DU 13 SEPTEMBRE 1995
                     (EX‑RÉPUBLIQUE YOUGOSLAVE DE MACÉDOINE
                                     c. GRÈCE)




                                                   5 DÉCEMBRE 2011

                                                        ARRÊT




5 CIJ1026.indb 3                                                      20/06/13 08:41

                                                            ﻿                                     644




                                   COUR INTERNATIONALE DE JUSTICE

                                                    ANNÉE 2011                                                2011
                                                                                                          5 décembre
                                                                                                          Rôle général
                                                   5 décembre 2011                                           no 142

                    APPLICATION DE L’ACCORD INTÉRIMAIRE
                            DU 13 SEPTEMBRE 1995
                           (EX‑RÉPUBLIQUE YOUGOSLAVE DE MACÉDOINE
                                           c. GRÈCE)




                      Contexte historique et origine du différend.
                      Dissolution de la République fédérative socialiste de Yougoslavie — Demande
                   d’admission à l’Organisation des Nations Unies présentée par le demandeur le
                   30 juillet 1992 — Opposition du défendeur à l’admission du demandeur — Résolu‑
                   tion 817 (1993) du Conseil de sécurité — Admission du demandeur à l’Organisa‑
                   tion des Nations Unies sous l’appellation provisoire d’« ex‑République yougoslave
                   de Macédoine » — Accord intérimaire du 13 septembre 1995 — Candidature du
                   demandeur à l’OTAN ayant été examinée au sommet de Bucarest les 2 et
                   3 avril 2008 — Demandeur n’ayant pas été invité à entamer des discussions en
                   vue d’adhérer à l’OTAN.

                                                            *
                      Compétence de la Cour et recevabilité de la requête.
                      Portée du différend — Paragraphe 2 de l’article 21 de l’accord intérimaire
                   comme base de compétence de la Cour.
                      Première exception d’incompétence soulevée par le défendeur — Argument
                   selon lequel le différend est exclu de la compétence de la Cour par le paragraphe 2
                   de l’article 21 — Paragraphe 2 de l’article 21 excluant les différends relatifs à la
                   divergence au sujet du nom définitif — Différends relatifs à l’obligation qu’impose
                   au défendeur le paragraphe 1 de l’article 11 entrant dans le champ de la compé‑
                   tence de la Cour — Exception ne pouvant être retenue.
                      Seconde exception d’incompétence soulevée par le défendeur — Argument selon
                   lequel le différend a trait à un comportement imputable à l’OTAN et à ses Etats
                   membres — Demandeur entendant tirer grief du comportement du défendeur et
                   non de la décision de l’OTAN — Nul besoin de déterminer la responsabilité de
                   l’OTAN ou de ses Etats membres — Principe de l’Or monétaire dépourvu de per‑
                   tinence — Exception ne pouvant être retenue.

                                                                                                     4




5 CIJ1026.indb 5                                                                                                20/06/13 08:41

                                   application d’accord intérimaire (arrêt)                         645

                      Première exception du défendeur à la recevabilité de la requête — Argument
                   selon lequel l’arrêt ne serait pas susceptible d’application effective — Prétentions
                   du demandeur ayant trait au comportement du défendeur — Arrêt susceptible
                   d’application effective par les Parties — Exception ne pouvant être retenue.
                      Seconde exception du défendeur à la recevabilité de la requête — Argument
                   selon lequel l’arrêt de la Cour interférerait avec les négociations diplomatiques en
                   cours — Règlement des différends par la Cour n’étant pas incompatible avec des
                   négociations diplomatiques — Exception ne pouvant être retenue.
                      Cour se déclarant compétente — Requête jugée recevable.

                                                             *
                      Fond.
                      Argument du demandeur selon lequel le défendeur ne s’est pas conformé à l’obli‑
                   gation que lui impose le paragraphe 1 de l’article 11 de l’accord intérimaire.
                      Sens de la première clause du paragraphe 1 de l’article 11 — Parties n’ayant
                   pas eu l’intention d’exclure l’OTAN du champ d’application de cette dispo­
                   sition — Question de savoir si le défendeur « s’est opposé » à l’admission du
                   demandeur à l’OTAN — Règlement de la divergence au sujet du nom ayant été le
                   « critère décisif » pour que le défendeur accepte l’admission du demandeur à
                   l’OTAN — Défendeur s’étant opposé à l’admission du demandeur à l’OTAN.
                      Effet de la seconde clause du paragraphe 1 de l’article 11 — Sens ordinaire des
                   termes employés — Sens de l’expression « dans la mesure où » — Sens de la for‑
                   mule « doit être doté[] … d’une appellation différente [de] celle prévue au para‑
                   graphe 2 de la résolution 81t (1993) du Conseil de sécurité » — Accord intérimaire
                   n’imposant pas au demandeur d’utiliser l’appellation provisoire dans ses relations
                   avec le défendeur — Rien ne s’opposant à la pratique du demandeur consistant à se
                   désigner lui‑même par son nom constitutionnel — Interprétation étayée par l’objet
                   et le but de l’accord intérimaire — Pratique ultérieure des Parties en ce qui concerne
                   l’exécution de l’accord intérimaire — Perspective que le demandeur se désigne
                   lui‑même dans une organisation par son nom constitutionnel n’autorisant pas à s’op‑
                   poser à son admission — Nul besoin d’examiner les travaux préparatoires ou
                   d’autres éléments de preuve concernant l’utilisation par le demandeur de son nom
                   constitutionnel — Seconde clause du paragraphe 1 de l’article 11 n’autorisant pas le
                   défendeur à élever des objections à l’admission du demandeur à l’OTAN.
                      Argument du défendeur selon lequel toute objection à l’admission du demandeur à
                   l’OTAN serait justifiée aux termes de l’article 22 de l’accord intérimaire — Inter‑
                   prétation de l’article 22 donnée par le défendeur — Aucune disposition du traité de
                   l’Atlantique Nord n’obligeant le défendeur à s’opposer à l’admission du demandeur à
                   l’OTAN — Tentative du défendeur de se fonder sur l’article 22 ne pouvant aboutir.
                      Non‑respect par le défendeur de l’obligation que lui impose le paragraphe 1 de
                   l’article 11.

                                                             *
                      Justifications additionnelles invoquées par le défendeur.
                      Exceptio non adimpleti contractus — Réponse à une violation substantielle
                   d’un traité — Contre‑mesures — Certaines conditions minimales communes à ces
                   trois arguments.
                      Allégations du défendeur selon lesquelles le demandeur ne s’est pas conformé
                   aux obligations que lui impose l’accord intérimaire — Demandeur n’ayant pas
                   contrevenu à la seconde clause du paragraphe 1 de l’article 11 — Violation du

                                                                                                       5




5 CIJ1026.indb 7                                                                                            20/06/13 08:41

                                   application d’accord intérimaire (arrêt)                        646

                   paragraphe 1 de l’article 5 qu’aurait commise le demandeur — Obligation de négo‑
                   cier de bonne foi — Défendeur n’ayant pas, comme il en avait la charge, démontré
                   que le demandeur avait manqué à l’obligation que lui impose le paragraphe 1 de
                   l’article 5 — Demandeur n’ayant pas contrevenu au paragraphe 2 de l’article 6
                   interdisant l’intervention dans les affaires intérieures du défendeur — Demandeur
                   n’ayant pas contrevenu au paragraphe 1 de l’article 7 qui lui impose de prendre des
                   mesures efficaces aux fins d’interdire des actes d’hostilité ou de propagande par
                   des organismes d’Etat — Violation du paragraphe 2 de l’article 7 qu’aurait com‑
                   mise le demandeur — Seul cas, en 2004, dans lequel le demandeur a utilisé un
                   symbole visé par l’interdiction figurant au paragraphe 2 de l’article 7 — Deman‑
                   deur n’ayant pas contrevenu au paragraphe 3 de l’article 7, qui a trait à la procé‑
                   dure devant être suivie dans les cas où des symboles faisant partie du patrimoine
                   historique ou culturel de l’une des Parties sont utilisés par l’autre Partie.
                      Conclusions concernant les justifications additionnelles invoquées par le défen‑
                   deur — Conditions qui, selon le défendeur, sont requises pour que l’exceptio s’ap‑
                   plique n’ayant pas été remplies — Cour n’ayant pas besoin de déterminer si cette
                   théorie fait partie du droit international contemporain — Réponse à une violation
                   substantielle — Utilisation du symbole en 2004 ne pouvant être considérée comme
                   une violation substantielle au sens de l’article 60 de la convention de Vienne
                   de 1969 — Défendeur n’ayant pas démontré que son comportement de 2008 était
                   une réponse à la violation de 2004 — Contre‑mesures — Violation par le deman‑
                   deur du paragraphe 2 de l’article 7 ayant pris fin en 2004 — Objection du défen‑
                   deur ne pouvant se justifier comme une contre‑mesure — Justifications addition‑
                   nelles invoquées par le défendeur ne pouvant être retenues.

                                                            *
                      Accord intérimaire mettant les Parties dans l’obligation de négocier de bonne foi
                   en vue de parvenir à un accord sur la divergence relative au nom.

                                                            *
                      Réparation.
                      Déclaration à l’effet que le défendeur a manqué à l’obligation que lui impose
                   envers le demandeur le paragraphe 1 de l’article 11 de l’accord intérimaire consti‑
                   tuant une satisfaction appropriée — Inutilité d’ordonner au défendeur de s’abstenir à
                   l’avenir de toute action contraire à l’obligation que lui impose le paragraphe 1 de
                   l’article 11.


                                                        ARRÊT

                   Présents : M. Owada, président ; M. Tomka, vice‑président ; MM. Koroma,
                               Simma, Abraham, Keith, Sepúlveda‑Amor, Bennouna, Skotnikov,
                               Cançado Trindade, Yusuf, Greenwood, Mmes Xue, Donoghue,
                               juges ; MM. Roucounas, Vukas, juges ad hoc ; M. Couvreur, greffier.


                     En l’affaire relative à l’application de l’accord intérimaire du 13 sep‑
                   tembre 1995,

                                                                                                      6




5 CIJ1026.indb 9                                                                                           20/06/13 08:41

                                    application d’accord intérimaire (arrêt)                     647

                      entre
                    l’ex‑République yougoslave de Macédoine,
                    représentée par
                       S. Exc. M. Nikola Poposki, ministre des affaires étrangères de l’ex-République
                          yougoslave de Macédoine,
                       S. Exc. M. Antonio Miloshoski, président de la commission de politique étran‑
                          gère de l’Assemblée de l’ex-République yougoslave de Macédoine,
                      comme agents ;
                      S. Exc. M. Nikola Dimitrov, ambassadeur de l’ex-République yougoslave de
                         Macédoine auprès du Royaume des Pays‑Bas,
                      comme coagent ;
                      M. Philippe Sands, Q.C., professeur de droit à l’University College de
                       Londres, avocat, Matrix Chambers (Londres),
                      M. Sean D. Murphy, professeur de droit à la George Washington University,
                       titulaire de la chaire de recherche Patricia Roberts Harris,
                      Mme Geneviève Bastid-Burdeau, professeur de droit à l’Université Panthéon‑­
                       Sorbonne (Paris I),
                      M. Pierre Klein, professeur de droit international, directeur du centre de droit
                       international de l’Université libre de Bruxelles,
                      Mme Blinne Ní Ghrálaigh, avocat, Matrix Chambers (Londres),
                      comme conseils ;
                      M. Saso Georgievski, professeur de droit à l’Université Saints‑Cyrille‑et‑­
                       Méthode de Skopje,
                      M. Toni Deskoski, professeur de droit à l’Université Saints‑Cyrille‑et‑­
                       Méthode de Skopje,
                      M. Igor Djundev, ambassadeur, conseiller d’Etat au ministère des affaires
                       étrangères de l’ex‑République yougoslave de Macédoine,
                      M. Goran Stevcevski, conseiller d’Etat au ministère des affaires étrangères de
                       l’ex‑République yougoslave de Macédoine, direction du droit internatio‑
                       nal,
                      Mme Elizabeta Gjorgjieva, ministre plénipotentiaire, chef adjoint de la mis‑
                       sion de l’ex‑République yougoslave de Macédoine auprès de l’Union euro‑
                       péenne,
                      Mme Aleksandra Miovska, chef du département de la coordination au cabinet
                       du ministre des affaires étrangères de l’ex‑République yougoslave de Macé‑
                       doine,
                      comme conseillers ;
                      M. Mile Prangoski, assistant de recherche au cabinet du ministre des affaires
                        étrangères de l’ex‑République yougoslave de Macédoine,
                      M. Remi Reichold, assistant de recherche, Matrix Chambers (Londres),
                      comme assistants ;
                      Mme Elena Bodeva, troisième secrétaire à l’ambassade de l’ex‑République
                        yougoslave de Macédoine au Royaume des Pays‑Bas,
                      comme attachée de liaison auprès de la Cour internationale de Justice ;
                      M. Ilija Kasaposki, agent chargé de la sécurité du ministre des affaires étran‑
                        gères de l’ex‑République yougoslave de Macédoine,

                                                                                                    7




5 CIJ1026.indb 11                                                                                        20/06/13 08:41

                                    application d’accord intérimaire (arrêt)                       648

                      et
                    la République hellénique,
                    représentée par
                       S. Exc. M. Georges Savvaides, ambassadeur de Grèce,
                       Mme Maria Telalian, conseiller juridique, chef de la section de droit interna‑
                          tional public du département juridique du ministère des affaires étrangères
                          de Grèce,
                       comme agents ;
                       M. Georges Abi‑Saab, professeur honoraire de droit international à l’Institut
                          universitaire des hautes études internationales de Genève, membre de l’Ins‑
                          titut de droit international,
                       M. James Crawford, S.C., F.B.A., professeur de droit international à l’Uni‑
                          versité de Cambridge, titulaire de la chaire Whewell, membre de l’Institut
                          de droit international,
                       M. Alain Pellet, professeur de droit international à l’Université de Paris Ouest,
                          Nanterre-La Défense, membre et ancien président de la Commission du
                          droit international, membre associé de l’Institut de droit international,
                       M. Michael Reisman, professeur de droit international à l’Université Yale,
                          titulaire de la chaire Myres S. McDougal, membre de l’Institut de droit
                          international,
                       comme conseils principaux et avocats ;
                       M. Arghyrios Fatouros, professeur honoraire de droit international à l’Uni‑
                          versité nationale d’Athènes, membre de l’Institut de droit international,
                       M. Linos-Alexandre Sicilianos, professeur de droit international à l’Univer‑
                          sité nationale d’Athènes,
                       M. Evangelos Kofos, ancien ministre conseiller du ministère des affaires étran­
                          gères de Grèce, spécialiste des Balkans,
                       comme conseils ;
                       M. Tom Grant, collaborateur scientifique au Lauterpacht Centre for Inter­
                          national Law de l’Université de Cambridge,
                       M. Alexandros Kolliopoulos, conseiller juridique adjoint à la section de droit
                          international public du département juridique du ministère des affaires
                          étrangères de Grèce,
                       M. Michael Stellakatos-Loverdos, conseiller juridique adjoint à la section de
                          droit international public du département juridique du ministère des
                          affaires étrangères de Grèce,
                       Mme Alina Miron, chercheur au Centre de droit international de Nanterre
                          (CEDIN), Université de Paris Ouest, Nanterre-La Défense,
                       comme conseillers ;
                       S. Exc. M. Ioannis Economides, ambassadeur de Grèce auprès du Royaume
                          des Pays‑Bas,
                       Mme Alexandra Papadopoulou, ministre plénipotentiaire, chef du bureau de
                          liaison de la Grèce à Skopje,
                       M. Efstathios Paizis Paradellis, premier conseiller auprès de l’ambassade de
                          Grèce à La Haye,
                       M. Elias Kastanas, conseiller juridique adjoint à la section de droit interna‑
                          tional public du département juridique du ministère des affaires étrangères
                          de Grèce,

                                                                                                      8




5 CIJ1026.indb 13                                                                                          20/06/13 08:41

                                    application d’accord intérimaire (arrêt)                       649

                      M. Konstantinos Kodellas, secrétaire d’ambassade,
                      comme conseillers diplomatiques ;
                      M. Ioannis Korovilas, attaché d’ambassade,
                      M. Kosmas Triantafyllidis, attaché d’ambassade,
                      comme personnel administratif,


                      La Cour,
                      ainsi composée,
                      après délibéré en chambre du conseil,
                      rend l’arrêt suivant :
                       1. Le 17 novembre 2008, l’ex‑République yougoslave de Macédoine (ci‑après
                    dénommée le « demandeur ») a déposé au Greffe de la Cour une requête intro‑
                    ductive d’instance contre la République hellénique (ci‑après dénommée le
                    « défendeur ») au sujet d’un différend concernant l’interprétation et l’exécution
                    de l’accord intérimaire signé par les Parties le 13 septembre 1995 et entré en
                    vigueur le 13 octobre 1995 (ci‑après l’« accord intérimaire »). En particulier, le
                    demandeur cherche
                         « à établir que le défendeur a manqué aux obligations qui lui incombent
                         aux termes du paragraphe 1 de l’article 11 de l’accord intérimaire et à obte‑
                         nir que celui‑ci respecte ses obligations découlant de l’article 11 de l’accord
                         intérimaire dans les cas où le demandeur serait invité à adhérer à l’OTAN
                         ou à toute autre organisation ou institution internationale, multilatérale ou
                         régionale dont est membre le défendeur ou présenterait une demande d’ad‑
                         mission à l’une d’elles ».
                       2. Dans sa requête, le demandeur, se référant au paragraphe 1 de l’article 36
                    du Statut, invoque, pour fonder la compétence de la Cour, le paragraphe 2 de
                    l’article 21 de l’accord intérimaire.
                       3. Conformément au paragraphe 2 de l’article 40 du Statut, la requête a été
                    immédiatement communiquée au Gouvernement du défendeur par le greffier ;
                    conformément au paragraphe 3 de cet article, tous les Etats admis à ester devant
                    la Cour ont par ailleurs été informés de la requête.
                       4. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
                    chacune d’elles s’est prévalue du droit que lui confère le paragraphe 3 de l’ar‑
                    ticle 31 du Statut de procéder à la désignation d’un juge ad hoc pour siéger en
                    l’affaire. Le demandeur a désigné M. Budislav Vukas et le défendeur, M. Emma‑
                    nuel Roucounas.
                       5. Par ordonnance en date du 20 janvier 2009, la Cour a fixé au 20 juil‑
                    let 2009 et au 20 janvier 2010, respectivement, les dates d’expiration du délai
                    pour le dépôt du mémoire du demandeur et du contre‑mémoire du défendeur ;
                    le mémoire du demandeur a été dûment déposé dans le délai ainsi prescrit.
                       6. Par lettre datée du 5 août 2009, le défendeur a indiqué avoir « acquis la
                    conviction que la Cour n’a[vait] manifestement pas compétence pour se pronon‑
                    cer sur les demandes de l’Etat requérant dans cette affaire », ajoutant cependant
                    que, plutôt que de soulever des exceptions préliminaires au titre de l’article 79
                    du Règlement de la Cour, il « aborder[ait] les questions de compétence conjoin‑
                    tement avec celles relatives au fond ». Le greffier a immédiatement transmis une
                    copie de cette lettre au demandeur.

                                                                                                      9




5 CIJ1026.indb 15                                                                                          20/06/13 08:41

                                    application d’accord intérimaire (arrêt)                      650

                      Le contre‑mémoire du défendeur, qui traite de questions relatives tant à la
                    compétence et à la recevabilité qu’au fond, a été dûment déposé dans le délai
                    prescrit par la Cour dans son ordonnance du 20 janvier 2009.

                       7. Au cours d’une réunion que le président de la Cour a tenue le 9 mars 2010
                    avec les représentants des Parties, le coagent du demandeur a indiqué que son
                    gouvernement désirait pouvoir répondre au contre‑mémoire du défendeur, et
                    notamment aux exceptions d’incompétence et d’irrecevabilité qu’il contient,
                    dans une réplique. Lors de la même réunion, l’agent du défendeur a déclaré que
                    son gouvernement n’avait pas d’objection à ce qu’il soit accédé à cette demande,
                    pour autant que le défendeur puisse en réponse présenter une duplique.
                       8. Par ordonnance en date du 12 mars 2010, la Cour a autorisé la présenta‑
                    tion d’une réplique par le demandeur et d’une duplique par le défendeur, et fixé
                    au 9 juin 2010 et au 27 octobre 2010, respectivement, les dates d’expiration des
                    délais pour le dépôt de ces pièces. La réplique et la duplique ont été dûment
                    déposées dans les délais ainsi prescrits.
                       9. Conformément au paragraphe 2 de l’article 53 de son Règlement, la Cour,
                    après s’être renseignée auprès des Parties, a décidé que des exemplaires des
                    pièces de procédure et documents annexés seraient rendus accessibles au public
                    à l’ouverture de la procédure orale.
                       10. Des audiences publiques ont été tenues du 21 au 30 mars 2011, au cours
                    desquelles ont été entendus en leurs plaidoiries et réponses :
                    Pour le demandeur : M. Antonio Miloshoski,
                                        M. Philippe Sands,
                                        M. Sean Murphy,
                                        M. Pierre Klein,
                                        Mme Geneviève Bastid-Burdeau,
                                        M. Nikola Dimitrov.
                    Pour le défendeur :	Mme Maria Telalian,
                    	M. Georges Savvaides,
                    	M. Georges Abi‑Saab,
                    	M. Michael Reisman,
                    	M. Alain Pellet,
                    	M. James Crawford.
                      11. A l’audience, un membre de la Cour a posé une question au défendeur
                    qui y a répondu par écrit, dans le délai fixé par le président conformément au
                    paragraphe 4 de l’article 61 du Règlement. En application de l’article 72 du
                    Règlement, le demandeur a présenté des observations sur la réponse écrite don‑
                    née par le défendeur.

                                                            *
                      12. Dans la requête, les demandes ci‑après ont été formulées par le deman‑
                    deur :
                              « Le demandeur prie la Cour :
                            i) de dire et juger que le défendeur, par l’intermédiaire de ses organes
                               d’Etat et de ses agents, a manqué aux obligations que lui impose le
                               paragraphe 1 de l’article 11 de l’accord intérimaire ;
                           ii) d’ordonner au défendeur de prendre immédiatement toutes les mesures
                               nécessaires afin que celui‑ci respecte les obligations que lui impose le

                                                                                                    10




5 CIJ1026.indb 17                                                                                         20/06/13 08:42

                                    application d’accord intérimaire (arrêt)                        651

                             paragraphe 1 de l’article 11 de l’accord intérimaire et de mettre fin et de
                             renoncer à toute forme d’opposition, directe ou indirecte, à l’admission
                             du demandeur à l’Organisation du traité de l’Atlantique Nord ou à l’une
                             quelconque des autres « organisations ou institutions internationales,
                             multilatérales et régionales » dont le défendeur est membre, lorsque le
                             demandeur doit être désigné, dans ces organisations ou institutions, sous
                             l’appellation prévue au paragraphe 2 de la résolution 817 (1993) du
                             Conseil de sécurité des Nations Unies. »
                       13. Au cours de la procédure écrite, les conclusions ci‑après ont été présen‑
                    tées par les Parties :
                    Au nom du Gouvernement du demandeur,
                    dans le mémoire :
                             « Sur la base des éléments de preuve et des moyens de droit exposés dans
                         le présent mémoire, le demandeur
                         prie la Cour :
                           i) de dire et juger que le défendeur, par l’intermédiaire de ses organes
                              d’Etat et de ses agents, a manqué aux obligations que lui impose le
                              paragraphe 1 de l’article 11 de l’accord intérimaire ; et
                          ii) d’ordonner au défendeur de prendre immédiatement toutes les mesures
                              nécessaires afin que celui‑ci respecte les obligations que lui impose le
                              paragraphe 1 de l’article 11 de l’accord intérimaire et de mettre fin et de
                              renoncer à toute forme d’opposition, directe ou indirecte, à l’admission
                              du demandeur à l’Organisation du traité de l’Atlantique Nord ou à l’une
                              quelconque des autres « organisations ou institutions internationales,
                              multilatérales et régionales » dont le défendeur est membre, lorsque le
                              demandeur doit être désigné, dans ces organisations ou institutions, sous
                              l’appellation prévue au paragraphe 2 de la résolution 817 (1993) du
                              Conseil de sécurité des Nations Unies. »
                    dans la réplique :
                             « Sur la base des éléments de preuve et des moyens de droit exposés dans
                         la présente réplique, le demandeur
                         prie la Cour :
                           i) de rejeter les exceptions à la compétence de la Cour et à la recevabilité
                              de la requête soulevées par le défendeur ;
                          ii) de dire et juger que le défendeur, par l’intermédiaire de ses organes
                              d’Etat et de ses agents, a manqué aux obligations que lui impose le
                              paragraphe 1 de l’article 11 de l’accord intérimaire ; et
                         iii) d’ordonner au défendeur de prendre immédiatement toutes les mesures
                              nécessaires afin que celui‑ci respecte les obligations que lui impose le
                              paragraphe 1 de l’article 11 de l’accord intérimaire et de mettre fin et de
                              renoncer à toute forme d’opposition, directe ou indirecte, à l’admission
                              du demandeur à l’Organisation du traité de l’Atlantique Nord ou à l’une
                              quelconque des autres « organisations ou institutions internationales,
                              multilatérales et régionales » dont le défendeur est membre, lorsque le
                              demandeur doit être désigné, dans ces organisations ou institutions, sous
                              l’appellation prévue au paragraphe 2 de la résolution 817 (1993) du
                              Conseil de sécurité des Nations Unies. »

                                                                                                      11




5 CIJ1026.indb 19                                                                                           20/06/13 08:42

                                     application d’accord intérimaire (arrêt)                        652

                    Au nom du Gouvernement du défendeur,
                    dans le contre‑mémoire et la duplique :
                             « Sur la base des éléments de preuve et des moyens de droit exposés, la
                          République hellénique, défendeur en l’affaire, prie la Cour de dire et juger :
                           i) que l’instance introduite par l’ERYM 1 ne relève pas de sa compétence
                              et que ses demandes sont irrecevables ;

                           ii) ou, dans l’hypothèse où elle conclurait à sa compétence et à la receva‑
                               bilité des demandes de l’ERYM, que ces dernières sont dépourvues de
                               fondement. »
                      14. Au cours de la procédure orale, les conclusions ci‑après ont été présentées
                    par les Parties :
                    Au nom du Gouvernement du demandeur,
                    à l’audience du 28 mars 2011 :
                              « Sur la base des éléments de preuve et des arguments juridiques exposés
                          dans ses écritures et plaidoiries, le demandeur prie la Cour :
                            i) de rejeter les exceptions soulevées par le défendeur quant à la compé‑
                               tence de la Cour et à la recevabilité des prétentions du demandeur ;
                           ii) de dire et juger que le défendeur, par l’intermédiaire de ses organes
                               d’Etat et de ses agents, a manqué aux obligations que lui impose le
                               paragraphe 1 de l’article 11 de l’accord intérimaire ; et
                          iii) d’ordonner au défendeur de prendre immédiatement toutes les mesures
                               nécessaires afin que celui‑ci respecte les obligations que lui impose le
                               paragraphe 1 de l’article 11 de l’accord intérimaire et de mettre fin et de
                               renoncer à toute forme d’opposition, directe ou indirecte, à l’admission
                               du demandeur à l’Organisation du traité de l’Atlantique Nord ou à l’une
                               quelconque des autres « organisations ou institutions internationales,
                               multilatérales et régionales » dont le défendeur est membre, lorsque le
                               demandeur doit être désigné, dans ces organisations ou institutions, sous
                               l’appellation prévue au paragraphe 2 de la résolution 817 (1993) du
                               Conseil de sécurité des Nations Unies. »
                    Au nom du Gouvernement du défendeur,
                    à l’audience du 30 mars 2011 :
                              « Sur la base des éléments de preuve et des arguments juridiques exposés
                          dans ses écritures et plaidoiries, la République hellénique, défendeur en
                          l’affaire, prie la Cour de dire et juger :
                            i) que l’instance introduite par le demandeur ne relève pas de sa compé‑
                               tence et que ses demandes sont irrecevables ;
                           ii) dans l’hypothèse où elle conclurait à sa compétence et à la recevabilité
                               des demandes du demandeur, que ces dernières sont dépourvues de
                               ­fondement. »

                                                               *
                                                           *       *

                      1   Le défendeur emploie l’acronyme « ERYM » pour désigner le demandeur.

                                                                                                       12




5 CIJ1026.indb 21                                                                                            20/06/13 08:42

                                   application d’accord intérimaire (arrêt)                  653

                                                 I. Introduction

                       15. Avant 1991, la République fédérative socialiste de Yougoslavie
                    était constituée de six républiques, dont la « République socialiste de
                    Macédoine ». Au cours de la dissolution de la Yougoslavie, l’Assemblée
                    de la République socialiste de Macédoine adopta (le 25 janvier 1991) la
                    « déclaration sur la souveraineté de la République socialiste de Macé‑
                    doine », dans laquelle étaient affirmés la souveraineté et le droit à l’auto‑
                    détermination. Le 7 juin 1991, elle adopta un amendement constitutionnel
                    rebaptisant « République de Macédoine » la « République socialiste de
                    Macédoine ». L’Assemblée adopta alors une déclaration affirmant la sou‑
                    veraineté et l’indépendance du nouvel Etat, lequel chercha à obtenir sa
                    reconnaissance sur le plan international.
                       16. Le 30 juillet 1992, le demandeur présenta une demande d’admis‑
                    sion à l’Organisation des Nations Unies. Le défendeur déclara le 25 jan‑
                    vier 1993 qu’il s’opposait à cette admission en raison notamment de
                    l’adoption par le demandeur du nom de « République de Macédoine ». Il
                    indiqua que son opposition était, entre autres choses, fondée sur le fait
                    que le terme « Macédoine » désignait, selon lui, une région géographique
                    du sud‑est de l’Europe comprenant une partie importante du territoire et
                    de la population du défendeur et de certains Etats tiers. Le défendeur
                    ajouta qu’il cesserait de s’opposer à l’admission du demandeur à l’Orga‑
                    nisation des Nations Unies dès que ces questions auraient été réglées. Il
                    s’était déjà, pour des motifs semblables, opposé à la reconnaissance du
                    demandeur par les Etats membres de la Communauté européenne.

                      17. Le 7 avril 1993, conformément au paragraphe 2 de l’article 4 de la
                    Charte, le Conseil de sécurité adopta la résolution 817 (1993), qui concer‑
                    nait la « demande d’admission [du demandeur] à l’Organisation des
                    Nations Unies ». Dans cette résolution, notant qu’« une divergence a[vait]
                    surgi au sujet du nom d[u demandeur], qu’il f[allait] régler dans l’intérêt
                    du maintien de relations pacifiques et de bon voisinage dans la région », le
                    Conseil de sécurité
                           « 1. pri[ait] instamment les parties de continuer à coopérer avec
                        les coprésidents du comité directeur de la conférence internationale
                        sur l’ex‑Yougoslavie afin de parvenir à un règlement rapide de la
                        divergence qui existe entre elles ;
                           2. recommand[ait] à l’Assemblée générale d’admettre à l’Organi‑
                        sation des Nations Unies l’Etat dont la demande [était] formulée
                        dans le document S/25147, cet Etat devant être désigné provisoire‑
                        ment, à toutes fins utiles à l’Organisation, sous le nom d’« ex‑­
                        République yougoslave de Macédoine » en attendant que soit réglée
                        la divergence qui a[vait] surgi au sujet de son nom ;
                           3. pri[ait] le Secrétaire général de lui faire connaître l’issue de
                        l’initiative prise par les coprésidents du comité directeur de la confé‑
                        rence internationale sur l’ex‑Yougoslavie. »

                                                                                              13




5 CIJ1026.indb 23                                                                                   20/06/13 08:42

                                      application d’accord intérimaire (arrêt)                              654

                       18. Le 8 avril 1993, le demandeur fut admis à l’Organisation des
                    Nations Unies, à la suite de l’adoption par l’Assemblée générale, sur recom‑
                    mandation du Conseil de sécurité, de la résolution A/RES/47/225.
                    La divergence relative au nom n’étant pas encore réglée, le Conseil de
                    sécurité adopta, le 18 juin 1993, la résolution 845 (1993), dans laquelle il
                    priait instamment les Parties « de poursuivre les efforts qu’elles m[enaient]
                    sous les auspices du Secrétaire général en vue de parvenir à un règlement
                    rapide des questions qu’il leur rest[ait] à résoudre ». Quoique les Parties
                    aient engagé des négociations à cette fin, celles‑ci n’ont pas encore permis
                    d’apporter une solution mutuellement acceptable à la question du nom.
                       19. Après son admission à l’Organisation des Nations Unies, le deman‑
                    deur devint membre de plusieurs institutions spécialisées du système des
                    Nations Unies. L’action qu’il mena pour adhérer à diverses autres institu‑
                    tions et organisations internationales non affiliées à l’Organisation des
                    Nations Unies — dont le défendeur était déjà membre — se révéla cepen‑
                    dant infructueuse. Le 16 février 1994, le défendeur imposa au demandeur
                    des restrictions commerciales.
                       20. C’est dans ce contexte que les Parties signèrent, le 13 septembre 1995,
                    l’accord intérimaire, qui prévoyait l’établissement de relations diplo­
                    matiques entre elles et traitait de certaines questions connexes. Dans cet
                    instrument, le demandeur est appelé « seconde Partie » et le défendeur
                    ­
                    « première Partie », et ce, afin d’éviter l’emploi de tout nom litigieux. Aux
                    termes de l’article 5 de l’accord, les Parties
                         « conv[enaient] de poursuivre les négociations sous les auspices du
                         Secrétaire général de l’Organisation des Nations Unies, conformé‑
                         ment à la résolution 845 (1993) … du Conseil de sécurité, en vue de
                         parvenir à régler le différend mentionné dans cette résolution et dans
                         la résolution 817 (1993) … du Conseil ».
                       21. Dans l’accord intérimaire, les Parties traitaient aussi de la question
                    de l’admission et de la participation du demandeur à des organisations et
                    institutions internationales dont le défendeur était membre. A cet égard,
                    le paragraphe 1 de l’article 11 de cet instrument dispose que,
                         « [l]orsque le présent accord intérimaire sera entré en vigueur, la pre‑
                         mière Partie ne s’opposera pas à la demande d’admission de la
                         seconde Partie dans des organisations et institutions internationales,
                         multilatérales ou régionales dont la première Partie est membre, non
                         plus qu’à la participation de la seconde Partie à ces organisations et
                         institutions ; toutefois, la première Partie se réserve le droit d’élever
                         des objections à une telle demande ou à une telle participation si [et
                         dans la mesure où 2] la seconde Partie doit être dotée dans ces orga‑

                        2 L’expression « if and to the extent », qui figure dans la version originale anglaise de

                    l’accord intérimaire publiée dans le Recueil des traités des Nations Unies, a été rendue dans
                    la traduction française par la seule conjonction « si ». Aux fins du présent arrêt, la Cour
                    emploiera néanmoins l’expression « si [et dans la mesure où] », qui constitue une traduction
                    plus littérale de la version originale anglaise.

                                                                                                              14




5 CIJ1026.indb 25                                                                                                   20/06/13 08:42

                                   application d’accord intérimaire (arrêt)                     655

                         nisations ou institutions d’une appellation différente [de] celle prévue
                         au paragraphe 2 de la résolution 817 (1993) du Conseil de sécurité
                         des Nations Unies ». (La traduction française de l’accord intérimaire,
                         dont le texte authentique est en anglais, a été publiée dans le Recueil
                         des traités des Nations Unies (RTNU), vol. 1891, p. 40.)
                        22. Dans la période qui suivit l’adoption de l’accord intérimaire, le deman‑
                    deur fut admis au sein de plusieurs organisations internationales dont le
                    défendeur était déjà membre. A l’invitation de l’Organisation du traité de
                    l’Atlantique Nord, il fut admis à participer, en 1995, au partenariat pour la
                    paix de cette organisation (un programme qui vise à favoriser la coopération
                    entre l’OTAN et les pays partenaires), puis, en 1999, au plan d’action pour
                    l’adhésion (qui aide les éventuels futurs membres de l’organisation). La
                    ­candidature du demandeur fut examinée à une réunion des Etats membres
                     de l’OTAN tenue à Bucarest (ci‑après le « sommet de Bucarest ») les 2 et
                     3 avril 2008, mais le demandeur ne fut pas invité à entamer des discussions
                     en vue de son adhésion. Dans le communiqué publié à l’issue du sommet, il
                     était précisé que le demandeur serait invité à adhérer « dès qu’une solution
                     mutuellement acceptable à la question de son nom aura[it] été trouvée ».


                                   II. Compétence de la Cour et recevabilité
                                                de la requête

                       23. En la présente espèce, le demandeur affirme que le défendeur ne
                    s’est pas conformé au paragraphe 1 de l’article 11 de l’accord intérimaire.
                    Le défendeur réfute cette allégation d’un point de vue tant factuel que
                    juridique, c’est‑à‑dire en ce qui concerne le sens, la portée et l’effet de
                    certaines dispositions de l’accord intérimaire. Tel est, selon la Cour, le
                    différend que le demandeur a porté devant elle, et à l’égard duquel elle
                    doit maintenant déterminer si elle a compétence.
                       24. Le demandeur invoque, comme base de compétence de la Cour, le
                    paragraphe 2 de l’article 21 de l’accord intérimaire, qui se lit comme suit :
                            « A l’exception de la divergence visée au paragraphe 1 de l’ar‑
                         ticle 5, l’une ou l’autre des Parties peut saisir la Cour internationale
                         de Justice de toute divergence ou de tout différend qui s’élèvent entre
                         elles en ce qui concerne l’interprétation ou l’exécution du présent
                         accord intérimaire. »
                       25. Ainsi que cela a été indiqué précédemment (voir paragraphe 6
                    ci-dessus), le défendeur a précisé à la Cour que, plutôt que de soulever des
                    exceptions préliminaires au titre de l’article 79 du Règlement, il aborde‑
                    rait les questions de compétence et de recevabilité conjointement avec
                    celles relatives au fond. La Cour commencera par examiner les questions
                    de compétence et de recevabilité.
                       26. Le défendeur prétend que la Cour n’a pas compétence pour
                    connaître de la présente espèce et que la requête est irrecevable pour les

                                                                                                 15




5 CIJ1026.indb 27                                                                                      20/06/13 08:42

                                   application d’accord intérimaire (arrêt)                  656

                    motifs suivants. Premièrement, il affirme que le différend se rapporte à la
                    divergence au sujet du nom du demandeur visée au paragraphe 1 de l’ar‑
                    ticle 5 de l’accord intérimaire, et est donc exclu de la compétence de la
                    Cour aux termes de l’exception énoncée au paragraphe 2 de l’article 21 de
                    ce même instrument. Deuxièmement, il avance que le différend a trait à
                    un comportement imputable à l’OTAN et à ses Etats membres, à l’égard
                    duquel la Cour n’est pas compétente en l’espèce. Troisièmement, il sou‑
                    tient qu’un arrêt de la Cour en la présente affaire ne serait pas susceptible
                    d’application effective, puisqu’il ne pourrait avoir d’effet sur l’admission
                    du demandeur à l’OTAN ou à d’autres organisations ou institutions
                    internationales, multilatérales et régionales. Quatrièmement, il affirme
                    que l’exercice par la Cour de sa compétence interférerait avec les négocia‑
                    tions diplomatiques en cours sur la divergence au sujet du nom, prescrites
                    par le Conseil de sécurité, et, partant, serait incompatible avec la fonction
                    judiciaire de la Cour.
                       27. En outre, le défendeur a, dans un premier temps, fait valoir que ses
                    actes ne sauraient relever de la compétence de la Cour car, par l’effet de
                    l’article 22 — qui prévoit, selon lui, que toute obligation incombant à
                    chaque partie à l’accord intérimaire en vertu d’autres accords bilatéraux
                    ou multilatéraux conclus avec d’autres Etats ou organisations internatio‑
                    nales l’emporte sur les obligations contenues dans cet instrument —, il n’a
                    violé aucune des dispositions de l’accord intérimaire. Le défendeur estime
                    donc que le comportement qui lui est imputé ne saurait être à l’origine
                    d’un quelconque différend entre les Parties. La Cour observe cependant
                    que le défendeur a, en cours d’instance, exposé l’essentiel de ses argu‑
                    ments relatifs à l’article 22 en tant que moyens de défense au fond. Elle
                    examinera donc l’article 22 lorsqu’elle abordera, le cas échéant, le fond de
                    l’affaire.

                       1. La question de savoir si le différend est exclu de la compétence
                     que la Cour tient du paragraphe 2 de l’article 21 de l’accord intérimaire
                               lu conjointement avec le paragraphe 1 de l’article 5
                      28. Aux termes du paragraphe 2 de l’article 21 de l’accord intérimaire
                    (voir paragraphe 24 ci‑dessus), toute « divergence ou … tout différend »
                    concernant l’« interprétation ou l’exécution » de l’accord intérimaire relève
                    de la compétence de la Cour, à l’exception de la « divergence » visée au
                    paragraphe 1 de l’article 5. Cette dernière disposition est ainsi libellée :
                           « Les Parties conviennent de poursuivre les négociations sous les
                        auspices du Secrétaire général de l’Organisation des Nations Unies,
                        conformément à la résolution 845 (1993) du Conseil de sécurité, en
                        vue de parvenir à régler le différend mentionné dans cette résolution
                        et dans la résolution 817 (1993) du Conseil. »
                      29. Ainsi que cela a été indiqué ci‑dessus, le troisième alinéa du préam‑
                    bule de la résolution 817 du Conseil de sécurité fait, à cet égard, référence
                    à « une divergence [qui] a surgi au sujet du nom de l’Etat, qu’il faudrait

                                                                                              16




5 CIJ1026.indb 29                                                                                   20/06/13 08:42

                                   application d’accord intérimaire (arrêt)                    657

                    régler dans l’intérêt du maintien de relations pacifiques et de bon voisi‑
                    nage dans la région ». Dans cette résolution, le Conseil de sécurité « [p]rie
                    instamment les parties de continuer à coopérer avec les coprésidents du
                    comité directeur de la conférence internationale sur l’ex‑Yougoslavie afin
                    de parvenir à un règlement rapide de la divergence qui existe entre elles »
                    (paragraphe 1 du dispositif).
                      30. Dans sa résolution 845, adoptée le 18 juin 1993 dans le prolonge‑
                    ment de la résolution précitée et où celle‑ci est rappelée, le Conseil de
                    sécurité prie en outre « instamment les parties de poursuivre les efforts
                    qu’elles mènent sous les auspices du Secrétaire général en vue de parvenir
                    à un règlement rapide des questions qu’il leur reste à résoudre ».

                                                          *
                         31. Selon la première exception d’incompétence soulevée par le défen‑
                    deur, le différend entre les Parties porte sur la divergence relative au nom
                    du demandeur, qui est exclue de la compétence de la Cour par l’effet du
                    paragraphe 2 de l’article 21, lu conjointement avec le paragraphe 1 de
                    l’article 5. Le défendeur avance que cette exception a une large portée et
                    exclut de la compétence de la Cour non seulement tout différend relatif au
                    règlement définitif de la divergence au sujet du nom, mais aussi « tout
                    différend qui, s’il était réglé, préjugerait — directement ou implicite‑
                    ment — la divergence au sujet du nom ».
                         32. Le défendeur soutient que la Cour ne peut examiner les prétentions
                      du demandeur sans se prononcer sur la question du non‑règlement de la
                      divergence relative au nom, puisque telle serait l’unique raison pour
                      laquelle il se serait opposé à l’admission du demandeur à l’OTAN. Il
                      affirme en outre que la Cour ne peut statuer sur la question de la violation
                      du paragraphe 1 de l’article 11 qu’il aurait commise sans trancher de facto
                      la divergence relative au nom, « si bien que rien n’inciterait plus le deman‑
                    deur à négocier le règlement de la divergence conformément à l’accord
                    intérimaire et aux prescriptions du Conseil de sécurité ». Enfin, le défen‑
                    deur fait valoir qu’il ressort des termes mêmes de la déclaration du
                    ­sommet de Bucarest et des déclarations ultérieures de l’OTAN que la
                     décision de l’organisation de surseoir à l’admission du demandeur tenait
                     essentiellement à la divergence relative au nom. Selon lui, l’exception
                     ­prévue au paragraphe 2 de l’article 21 de l’accord intérimaire trouve donc
                      à s’appliquer.
                         33. Le demandeur soutient, pour sa part, que l’objet du présent diffé‑
                      rend ne se rapporte ni directement ni indirectement à la divergence visée
                      au paragraphe 1 de l’article 5 de l’accord intérimaire. Il conteste l’inter‑
                      prétation large du paragraphe 2 de l’article 21 avancée par le défendeur,
                      affirmant qu’elle serait contraire à l’objet même de l’accord intérimaire,
                      et que le paragraphe 1 de l’article 11 serait privé d’effet si cet argument
                      du défendeur était retenu. Selon lui, l’examen du présent différend n’im‑
                      pose pas à la Cour de régler la divergence au sujet du nom à laquelle il est
                      fait référence au paragraphe 1 de l’article 5, ou d’exprimer sur celle‑ci un

                                                                                                17




5 CIJ1026.indb 31                                                                                     20/06/13 08:42

                                   application d’accord intérimaire (arrêt)                     658

                    quelconque avis ; le différend en cause n’est donc pas exclu de la compé‑
                    tence de la Cour par l’effet du paragraphe 2 de l’article 21. Le demandeur
                    fait également valoir que la déclaration faite par l’OTAN après le sommet
                    de Bucarest aux termes de laquelle la qualité de membre de l’organisation
                    sera accordée au demandeur lorsqu’une solution au problème du nom
                    aura été trouvée ne transforme pas le différend dont la Cour a été saisie
                    en un différend ayant pour objet la question du nom.

                                                           *
                       34. La Cour estime que l’interprétation large que fait le défendeur de
                    l’exception prévue au paragraphe 2 de l’article 21 ne saurait être retenue.
                    Cette disposition n’exclut de sa compétence qu’un seul type de différends,
                    à savoir ceux ayant trait à la divergence visée au paragraphe 1 de l’ar‑
                    ticle 5. Ledit paragraphe précisant la nature de cette divergence par ren‑
                    voi aux résolutions 817 et 845 (1993) du Conseil de sécurité, c’est à ces
                    textes qu’il convient de se référer pour déterminer ce que les Parties enten‑
                    daient exclure de la compétence de la Cour.
                       35. Dans les résolutions 817 et 845 (1993), une distinction a été établie
                    entre le nom du demandeur, au sujet duquel est reconnue l’existence d’une
                    divergence entre les Parties que celles‑ci sont instamment priées de régler
                    par voie de négociation (ci-après le « nom définitif »), et l’appellation pro‑
                    visoire sous laquelle le demandeur devait être désigné à toutes fins utiles
                    à l’Organisation des Nations Unies, en attendant que soit réglée ladite
                    divergence. Cette distinction est reprise dans l’accord intérimaire, qui
                    l’applique aux demandes d’admission et à la participation du demandeur
                    à d’autres organisations internationales. Le paragraphe 1 de l’article 5 de
                    l’accord intérimaire prescrit donc aux Parties de négocier au sujet de la
                    divergence relative au nom définitif du demandeur, alors que le para‑
                    graphe 1 de l’article 11 impose au défendeur de ne pas s’opposer aux
                    demandes d’admission et à la participation du demandeur à des organisa‑
                    tions internationales, à moins que celui‑ci n’y soit doté d’une appellation
                    différente de celle prévue dans la résolution 817 (1993). La Cour estime
                    qu’il ressort clairement du libellé du paragraphe 2 de l’article 21 et de
                    celui du paragraphe 1 de l’article 5 de l’accord intérimaire que la « diver‑
                    gence » à laquelle il est fait référence, et que les Parties entendaient exclure
                    de sa compétence, est celle qui concerne le nom définitif du demandeur et
                    non les différends relatifs à l’obligation incombant au défendeur en vertu
                    du paragraphe 1 de l’article 11. Si les Parties avaient eu pour intention de
                    ne conférer à la Cour que la compétence limitée proposée par le défen‑
                    deur, elles auraient pu exclure expressément l’objet du paragraphe 1 de
                    l’article 11 de la compétence qu’elles lui ont attribuée en vertu du para‑
                    graphe 2 de l’article 21.
                       36. Outre que l’interprétation large avancée par le défendeur n’est
                    aucunement étayée par le sens ordinaire du paragraphe 2 de l’article 21 de
                    l’accord intérimaire, elle est infirmée par l’objet de cet instrument dans
                    son ensemble. Selon la Cour, l’un des objectifs essentiels de l’accord inté‑

                                                                                                 18




5 CIJ1026.indb 33                                                                                      20/06/13 08:42

                                   application d’accord intérimaire (arrêt)                   659

                    rimaire était de stabiliser les relations entre les Parties en attendant le
                    règlement de la divergence relative au nom. L’interprétation large de l’ex‑
                    ception énoncée au paragraphe 2 de l’article 21 avancée par le défen‑
                    deur empêcherait la Cour de connaître de nombreux différends relatifs à
                    l’interprétation ou à l’exécution de l’accord intérimaire. Il est en effet
                    ­possible que des différends qui pourraient se faire jour entre les Parties
                     concernant l’interprétation ou l’exécution de cet accord aient un certain
                     lien avec la divergence relative au nom.

                       37. Le fait qu’existe un lien entre le différend dont la Cour a été saisie
                    et la divergence relative au nom ne suffit pas à soustraire ce différend à sa
                    compétence. La question du manquement allégué à l’obligation énoncée
                    au paragraphe 1 de l’article 11 est distincte de celle de savoir quel nom
                    devra être convenu au terme des négociations que les Parties doivent
                    mener sous les auspices des Nations Unies. C’est seulement dans l’hypo‑
                    thèse où il serait demandé à la Cour de trancher spécifiquement la diver‑
                    gence au sujet du nom, ou d’exprimer un quelconque avis sur ce point
                    particulier, que l’exception énoncée au paragraphe 2 de l’article 21 entre‑
                    rait en jeu. Or, telle n’est pas la situation dans laquelle la Cour se trouve
                    en l’espèce. L’exception prévue au paragraphe 2 de l’article 21 ne s’ap‑
                    plique donc pas au présent différend entre les Parties, qui a trait à l’allé‑
                    gation du demandeur selon laquelle le défendeur a manqué à son obli­
                    gation au titre du paragraphe 1 de l’article 11 de l’accord intérimaire et
                    aux justifications que celui‑ci a présentées à cet égard.
                       38. En conséquence, il ne saurait être fait droit à l’exception d’incom‑
                    pétence que le défendeur fonde sur l’exclusion résultant du paragraphe 2
                    de l’article 21 de l’accord intérimaire.

                         2. Les questions de savoir si le différend a trait au comportement
                          de l’OTAN ou de ses Etats membres et si la décision de la Cour
                                      peut affecter leurs droits et obligations
                       39. Pour contester la compétence de la Cour en la présente affaire et la
                    recevabilité de la requête, le défendeur fait valoir que l’objet de cette der‑
                    nière renvoie au comportement de l’OTAN et de ses autres Etats membres
                    car la décision de reporter le moment où le demandeur serait invité à
                    adhérer à l’organisation a été une décision collective prise « à l’unani‑
                    mité » au sommet de Bucarest, et non une décision individuelle ou auto‑
                    nome du défendeur. Il soutient donc que l’acte dont il est tiré grief est
                    imputable à l’OTAN dans son ensemble et non à lui seul. En outre, selon
                    le défendeur, même si la décision de différer l’admission du demandeur à
                    l’OTAN pouvait lui être attribuée, la Cour ne pourrait statuer sur ce
                    point sans se prononcer également sur la responsabilité de l’OTAN ou de
                    ses autres membres, à l’égard desquels elle n’a pas compétence. En consé‑
                    quence, affirme le défendeur, les intérêts de tiers formeraient l’objet de
                    toute décision que la Cour pourrait prendre. Le défendeur prétend en
                    outre que, conformément à la jurisprudence de l’Or monétaire, la Cour

                                                                                               19




5 CIJ1026.indb 35                                                                                    20/06/13 08:42

                                   application d’accord intérimaire (arrêt)                    660

                    ne saurait « exercer sa compétence lorsque les intérêts d’un tiers absent en
                    constitu[ent] « l’objet même » ».
                       40. Le demandeur, quant à lui, affirme que sa requête vise exclusive‑
                    ment le comportement du défendeur et non une décision prise par l’OTAN
                    ou des actes d’autres Etats membres de cette organisation. Il fait valoir
                    que le comportement du défendeur est distinct de toute décision de
                    l’OTAN. Selon lui, la Cour n’a pas à exprimer un quelconque avis sur la
                    licéité de la décision de l’OTAN de reporter le moment où il sera invité à
                    adhérer à l’Alliance.

                                                          *
                       41. Aux fins d’examiner l’exception soulevée ici par le défendeur, la
                    Cour doit se pencher sur l’objet spécifique de la requête. Le demandeur
                    affirme que « le défendeur, par l’intermédiaire de ses organes d’Etat et de
                    ses agents, a manqué aux obligations que lui impose le paragraphe 1 de
                    l’article 11 de l’accord intérimaire », et prie la Cour de faire une décla­
                    ration à cet effet et d’ordonner au défendeur de « prendre … toutes les
                    mesures nécessaires afin que celui‑ci respecte les obligations que lui
                    impose le paragraphe 1 de l’article 11 de l’accord intérimaire ».
                       42. Au vu du libellé de la requête, la prétention du demandeur repose
                    exclusivement sur l’allégation selon laquelle le défendeur a méconnu l’obli‑
                    gation que lui impose le paragraphe 1 de l’article 11 de l’accord intérimaire,
                    qui a spécifiquement trait au comportement de celui‑ci, quelles que soient
                    les conséquences que ce comportement puisse avoir sur la décision finale‑
                    ment prise par une organisation donnée au sujet de l’adhésion du deman‑
                    deur. La Cour relève que ce dernier conteste le comportement du défendeur
                    dans la période antérieure à la décision qui a été prise à la fin du sommet de
                    Bucarest, et non cette décision elle‑même. La question qu’il incombe à la
                    Cour de trancher n’est donc pas de savoir si la décision de l’OTAN peut
                    être attribuée au défendeur mais si celui‑ci a, par son comportement propre,
                    violé l’accord intérimaire. Rien dans la requête qui a été présentée à la Cour
                    ne peut être interprété comme tendant à ce que celle‑ci se prononce sur la
                    licéité de la décision de l’OTAN de reporter le moment où le demandeur
                    sera invité à adhérer à l’organisation. C’est pourquoi, contrairement à ce
                    que soutient le défendeur, le différend a trait non pas au comportement de
                    l’OTAN ou de ses Etats membres, mais seulement au sien propre.
                       43. De même, point n’est besoin, aux fins d’apprécier le comportement
                    du défendeur, que la Cour détermine la responsabilité de l’OTAN ou de
                    ses Etats membres. A cet égard, la Cour estime que c’est à tort que le
                    défendeur affirme que les droits et intérêts de tiers (c’est‑à‑dire, selon lui,
                    l’OTAN et/ou ses Etats membres) formeraient l’objet de toute décision
                    qu’elle pourrait prendre — ce qui impliquerait qu’elle devrait refuser de
                    connaître de la présente espèce, conformément au principe énoncé dans
                    l’affaire de l’Or monétaire pris à Rome en 1943. La présente espèce se dis‑
                    tingue en effet de l’affaire de l’Or monétaire en ce que le comportement du
                    défendeur peut être apprécié indépendamment de la décision de l’OTAN,

                                                                                                20




5 CIJ1026.indb 37                                                                                     20/06/13 08:42

                                   application d’accord intérimaire (arrêt)                  661

                    que les droits et obligations de cette organisation et de ses Etats membres
                    autres que la Grèce ne forment pas l’objet de la décision de la Cour sur le
                    fond de l’affaire (Or monétaire pris à Rome en 1943 (Italie c. France ;
                    Royaume-Uni et Etats‑Unis d’Amérique), question préliminaire, arrêt, C.I.J.
                    Recueil 1954, p. 19 ; Timor oriental (Portugal c. Australie), arrêt, C.I.J.
                    Recueil 1995, p. 105, par. 34) et que la détermination de leur responsabi‑
                    lité n’est pas « une condition préalable à la détermination de la respon­
                    sabilité » du défendeur (Certaines terres à phosphates à Nauru (Nauru
                    c. Australie), exceptions préliminaires, arrêt, C.I.J. Recueil 1992, p. 261,
                    par. 55). La Cour considère donc que le comportement visé par la requête
                    est l’opposition alléguée du défendeur à l’admission du demandeur à
                    l’OTAN, comportement dont elle devra seulement déterminer, en exami‑
                    nant l’affaire au fond, s’il démontre que le défendeur a manqué aux obli‑
                    gations qui lui incombent au titre de l’accord intérimaire, indépendamment
                    de la décision finalement prise par l’OTAN au sujet de la demande d’ad‑
                    mission du demandeur.
                       44. En conséquence, la Cour conclut qu’elle ne saurait faire droit à
                    l’exception du défendeur fondée sur l’argument selon lequel le différend
                    porterait sur un comportement imputable à l’OTAN et à ses Etats
                    membres et selon lequel cette organisation et ces Etats seraient des tiers à
                    l’instance dont la présence est indispensable.

                                   3. La question de savoir si l’arrêt de la Cour
                                  ne serait pas susceptible d’application effective
                       45. Le défendeur fait valoir que toute décision de la Cour en la pré‑
                    sente espèce serait sans effet car elle ne pourrait ni annuler ni modifier la
                    décision de l’OTAN, pas plus qu’elle ne pourrait changer les conditions
                    d’admission qui y sont mentionnées. Il soutient en outre que, même s’il
                    était favorable au demandeur, l’arrêt de la Cour n’aurait concrètement
                    aucun effet sur l’admission de celui‑ci à l’OTAN. Selon le défendeur,
                    la Cour devrait donc, pour préserver l’intégrité de sa fonction judiciaire,
                    refuser d’exercer sa compétence.
                       46. Le demandeur soutient pour sa part qu’il cherche à obtenir une
                    déclaration de la Cour à l’effet que le défendeur a, par son comportement,
                    violé l’accord intérimaire ; pareille déclaration constitue, selon lui, une
                    demande légitime dans le cadre d’une procédure judiciaire. Selon le
                    demandeur, « ce n’est qu’en livrant une présentation tronquée de l’objet
                    de cette demande que l’Etat défendeur peut prétendre qu’un arrêt de la
                    Cour ne pourrait avoir d’effet concret ». Le demandeur soutient au
                    contraire qu’un arrêt de la Cour aurait bel et bien un effet juridique
                    concret puisqu’il « aurait [notamment] pour résultat de [le] remettre en
                    position de candidat à l’admission au sein de l’OTAN sans risquer de se
                    voir une nouvelle fois opposer une objection fondée sur des motifs autres que
                    ceux prévus dans l’accord intérimaire » (les italiques sont dans l’original).

                                                         *

                                                                                              21




5 CIJ1026.indb 39                                                                                   20/06/13 08:42

                                   application d’accord intérimaire (arrêt)                     662

                       47. Ainsi que cela a été établi dans sa jurisprudence, l’un des éléments
                    essentiels pour que la Cour puisse s’acquitter de sa fonction judiciaire est
                    que ses arrêts « doi[vent] avoir des conséquences pratiques en ce sens
                    qu’il[s] doi[vent] pouvoir affecter les droits ou obligations juridiques exis‑
                    tants des parties, dissipant ainsi toute incertitude dans leurs relations juri‑
                    diques » (Cameroun septentrional (Cameroun c. Royaume‑Uni), exceptions
                    préliminaires, arrêt, C.I.J. Recueil 1963, p. 34).
                       48. En la présente espèce, la Cour rappellera que, dans ses conclusions
                    finales, le demandeur la prie :
                         « i) de rejeter les exceptions soulevées par le défendeur quant à la com‑
                              pétence de la Cour et à la recevabilité des prétentions du demandeur ;
                          ii) de dire et juger que le défendeur, par l’intermédiaire de ses organes
                              d’Etat et de ses agents, a manqué aux obligations que lui impose
                              le paragraphe 1 de l’article 11 de l’accord intérimaire ; et
                         iii) d’ordonner au défendeur de prendre immédiatement toutes les
                              mesures nécessaires afin que celui-ci respecte les obligations que
                              lui impose le paragraphe 1 de l’article 11 de l’accord intérimaire
                              et de mettre fin et de renoncer à toute forme d’opposition, directe
                              ou indirecte, à l’admission du demandeur à l’Organisation du
                              traité de l’Atlantique Nord ou à l’une quelconque des autres
                              « organisations ou institutions internationales, multilatérales et
                              régionales » dont le défendeur est membre, lorsque le demandeur
                              doit être désigné, dans ces organisations ou institutions, sous l’ap‑
                              pellation prévue au paragraphe 2 de la résolution 817 (1993) du
                              Conseil de sécurité des Nations Unies. »
                       49. Le demandeur prie donc la Cour de déclarer que le défendeur a
                    méconnu les obligations qui lui incombent en application du paragraphe 1
                    de l’article 11 de l’accord intérimaire. Ainsi qu’il ressort clairement de la
                    jurisprudence de la Cour et de sa devancière, « la Cour peut, dans des cas
                    appropriés, prononcer un jugement déclaratoire » (Cameroun septentrional
                    (Cameroun c. Royaume‑Uni), exceptions préliminaires, arrêt, C.I.J. Recueil
                    1963, p. 37). Pareil jugement vise « à faire reconnaître une situation de droit
                    une fois pour toutes et avec effet obligatoire entre les Parties, en sorte que
                    la situation juridique ainsi fixée ne puisse plus être mise en discussion, pour
                    ce qui est des conséquences juridiques qui en découlent » (Interprétation des
                    arrêts nos 7 et 8 (usine de Chorzów), arrêt no 11, 1927, C.P.J.I. série A no 13,
                    p. 20).
                       50. Quoique le défendeur ait raison de dire qu’une décision de la Cour
                    ne saurait modifier celle que l’OTAN a prise au sommet de Bucarest ni
                    créer pour le demandeur des droits envers cette organisation, telles ne
                    sont pas les prétentions du demandeur. De toute évidence, c’est le com‑
                    portement du défendeur qui est au cœur de ces prétentions, et non un
                    comportement imputable à l’OTAN ou à ses Etats membres. Le deman‑
                    deur ne demande pas à la Cour d’annuler la décision que l’OTAN a prise
                    au sommet de Bucarest ou de modifier les conditions d’adhésion à l’Al‑
                    liance. C’est pourquoi l’argument du défendeur selon lequel l’arrêt de la

                                                                                                 22




5 CIJ1026.indb 41                                                                                      20/06/13 08:42

                                   application d’accord intérimaire (arrêt)                    663

                    Cour en la présente espèce serait dépourvu de tout effet pratique au motif
                    que la Cour ne peut annuler cette décision ou modifier ces conditions
                    n’est pas convaincant.
                       51. L’affaire du Cameroun septentrional doit être distinguée de la pré‑
                    sente espèce. A cet égard, la Cour rappelle que le Cameroun lui avait
                    à l’époque, dans sa requête, demandé de « dire et juger … que le
                    Royaume‑Uni, dans l’application de l’Accord de Tutelle du 13 décembre
                    1946, n’a[vait] pas respecté certaines obligations qui en découl[ai]ent
                    directement ou indirectement », et que, au moment où il fut plaidé et sta‑
                    tué en l’affaire, en 1963, il avait déjà été mis fin à l’accord en question. En
                    la présente espèce, en revanche, le paragraphe 1 de l’article 11 de l’accord
                    intérimaire demeure contraignant ; l’obligation qui y est énoncée est
                    inchangée, et le demandeur reste candidat à l’OTAN. Par conséquent,
                    l’arrêt de la Cour « demeure[rait] applicable dans l’avenir », étant donné
                    qu’existe la « possibilité que ce traité fasse à l’avenir l’objet d’un acte d’in‑
                    terprétation ou d’application conforme à un jugement rendu par la Cour »
                    (Cameroun septentrional (Cameroun c. Royaume‑Uni), exceptions prélimi‑
                    naires, arrêt, C.I.J. Recueil 1963, p. 37‑38).
                       52. L’invocation par le défendeur des affaires des Essais nucléaires
                    n’étaye pas davantage sa position. Dans ces affaires, la Cour avait estimé
                    que les requêtes introductives d’instance déposées par l’Australie et la
                    Nouvelle‑Zélande avaient trait à des essais futurs d’armes nucléaires
                    effectués par la France dans l’atmosphère. Or, au vu des déclarations de
                    la France, dont elle estimait qu’elles constituaient un engagement ayant
                    un effet juridique de ne pas effectuer pareils essais dans l’atmosphère, la
                    Cour avait conclu qu’il n’existait plus de différend sur ce point et que
                    l’objectif du demandeur avait, de fait, été atteint ; aucune autre action
                    judiciaire n’était donc nécessaire (Essais nucléaires (Australie c. France),
                    arrêt, C.I.J. Recueil 1974, p. 271, par. 56 ; Essais nucléaires (Nouvelle‑­
                    Zélande c. France), arrêt, C.I.J. Recueil 1974, p. 476, par. 59).
                       53. La présente espèce se distingue nettement des affaires précitées,
                    puisque le défendeur n’a pris aucune mesure qui puisse être consi­
                    dérée comme ayant réglé le différend relatif à la violation alléguée du
                    paragraphe 1 de l’article 11. De plus, un arrêt de la Cour en l’espèce ne
                    serait pas sans objet dès lors qu’il affecterait les droits et obligations des
                    Parties au titre de l’accord intérimaire et serait susceptible d’application
                    effective.
                       54. En conséquence, la Cour considère qu’il ne saurait être fait droit à
                    l’exception d’irrecevabilité soulevée par le défendeur au motif que l’arrêt
                    de la Cour serait dépourvu d’effet.

                                    4. La question de savoir si l’arrêt de la Cour
                             interférerait avec les négociations diplomatiques en cours
                       55. Le défendeur avance que, si elle exerçait sa compétence, la Cour
                    interférerait avec le processus diplomatique prévu par le Conseil de sécu‑
                    rité dans sa résolution 817 (1993), ce qui serait contraire à sa fonction

                                                                                                 23




5 CIJ1026.indb 43                                                                                       20/06/13 08:42

                                   application d’accord intérimaire (arrêt)                     664

                    judiciaire. Il soutient qu’un arrêt favorable au demandeur « scellerait judi‑
                    ciairement une pratique unilatérale tendant à imposer l’usage d’un nom
                    contesté et irait ainsi à l’encontre des résolutions 817 (1993) et 845 (1993)
                    du Conseil de sécurité, lesquelles exigent des Parties qu’elles règlent cette
                    divergence par la négociation ». Selon le défendeur, l’opportunité judi‑
                    ciaire voudrait que la Cour refuse d’exercer sa compétence.

                      56. En réponse à cet argument, le demandeur fait valoir que, en préci‑
                    sant la portée de la résolution 817 (1993) du Conseil de sécurité et de l’ac‑
                    cord intérimaire, la Cour ne réglerait nullement la divergence relative au
                    nom et ne déterminerait pas l’issue des négociations entre les Parties sur
                    ce point, étant donné que l’objet de sa prétention en la présente espèce et
                    celui de ces négociations sont différents. Il ajoute que l’argument du
                    défendeur repose sur une mauvaise compréhension de l’objet de sa
                    demande. Selon lui, l’existence de négociations n’empêche donc pas la
                    Cour d’exercer sa fonction judiciaire.

                                                           *
                       57. En ce qui concerne la question de savoir si le règlement judiciaire
                    des différends par la Cour est incompatible avec la poursuite de négocia‑
                    tions diplomatiques, la Cour a clairement indiqué que « le fait que des
                    négociations se poursuivent activement pendant la procédure [considérée]
                    ne constitue pas, en droit, un obstacle à l’exercice par la Cour de sa fonc‑
                    tion judiciaire » (Plateau continental de la mer Egée (Grèce c. Turquie),
                    arrêt, C.I.J. Recueil 1978, p. 12, par. 29 ; voir également Personnel diplo‑
                    matique et consulaire des Etats‑Unis à Téhéran (Etats‑Unis d’Amérique
                    c. Iran), arrêt, C.I.J. Recueil 1980, p. 20, par. 37).
                       58. En tant qu’organe judiciaire, la Cour doit déterminer
                        « d’une part si le différend qui lui est soumis est d’ordre juridique,
                        c’est‑à‑dire s’il est susceptible d’être résolu par application des principes
                        et des règles du droit international, et d’autre part si elle a compétence
                        pour en connaître et si l’exercice de cette compétence n’est pas entravé
                        par des circonstances qui rendent la requête irrecevable » (Actions
                        armées frontalières et transfrontalières (Nicaragua c. Honduras), com‑
                        pétence et recevabilité, arrêt, C.I.J. Recueil 1988, p. 91, par. 52).
                    La question posée à la Cour, celle de savoir si le comportement du défen‑
                    deur constitue une violation du paragraphe 1 de l’article 11 de l’accord
                    intérimaire, est une question juridique relative à l’interprétation et à
                    l’exécution d’une disposition de cet accord. Ainsi que cela a été précisé
                    ci‑dessus, le désaccord entre les Parties est un différend d’ordre juridique
                    qui n’est pas exclu de la compétence de la Cour. En se prononçant sur
                    l’interprétation et l’exécution d’une disposition de l’accord intérimaire
                    — tâche dont les Parties sont, en vertu du paragraphe 2 de l’article 21,
                    convenues qu’elle relevait de sa compétence —, la Cour s’acquitterait
                    donc strictement de sa fonction judiciaire.

                                                                                                  24




5 CIJ1026.indb 45                                                                                       20/06/13 08:42

                                   application d’accord intérimaire (arrêt)                   665

                       59. Les Parties ont inclus une disposition conférant compétence à la
                    Cour (art. 21) dans un accord qui leur prescrivait aussi de poursuivre les
                    négociations sur le différend qui les oppose au sujet du nom du demandeur
                    (art. 5, par. 1). Si elles avaient considéré que la décision future de la Cour
                    interférerait avec les négociations diplomatiques prescrites par le Conseil
                    de sécurité, elles ne seraient pas convenues de porter devant elle les diffé‑
                    rends touchant à l’interprétation ou à l’exécution de l’accord intérimaire.
                       60. En conséquence, il ne saurait être fait droit à l’exception d’irreceva‑
                    bilité soulevée par le défendeur au motif que l’arrêt de la Cour interfére‑
                    rait avec les négociations diplomatiques en cours prescrites par le Conseil
                    de sécurité.

                         5. Conclusion relative à la compétence de la Cour pour connaître
                              du présent différend et à la recevabilité de la requête
                       61. La Cour conclut qu’elle a compétence à l’égard du différend juri‑
                    dique qui lui a été présenté par le demandeur, qu’elle n’a aucune raison de
                    refuser d’exercer cette compétence et que la requête est recevable.



                        III. Question de savoir si le défendeur ne s’est pas conformé
                       à l’obligation contenue dans le paragraphe 1 de l’article 11
                                           de l’accord intérimaire

                      62. La Cour en vient maintenant au fond de l’affaire. Le paragraphe 1
                    de l’article 11 de l’accord intérimaire est ainsi libellé :
                        « la première Partie [le défendeur] ne s’opposera pas à la demande
                        d’admission de la seconde Partie [le demandeur] dans des organisa‑
                        tions et institutions internationales, multilatérales ou régionales dont
                        la première Partie est membre, non plus qu’à la participation de la
                        seconde Partie à ces organisations et institutions ; toutefois, la pre‑
                        mière Partie se réserve le droit d’élever des objections à une telle
                        demande ou à une telle participation si [et dans la mesure où] la
                        seconde Partie doit être dotée dans ces organisations ou institutions
                        d’une appellation différente [de] celle prévue au paragraphe 2 de la
                        résolution 817 (1993) du Conseil de sécurité des Nations Unies ».
                       Les Parties s’accordent à considérer que cette disposition impose au
                    défendeur de ne pas s’opposer à l’admission du demandeur à des organisa‑
                    tions internationales dont il est lui‑même membre, y compris l’OTAN, sous
                    réserve de l’exception prévue dans la seconde clause du même paragraphe.
                       63. Le demandeur allègue qu’avant et pendant le sommet de Bucarest
                    le défendeur a méconnu l’obligation, énoncée dans la première clause du
                    paragraphe 1 de l’article 11, de ne pas s’opposer à son admission.
                       64. Le défendeur affirme qu’il ne s’est pas opposé à l’admission du
                    demandeur à l’OTAN. A titre subsidiaire, il soutient que toute objection

                                                                                               25




5 CIJ1026.indb 47                                                                                    20/06/13 08:42

                                   application d’accord intérimaire (arrêt)                     666

                    qu’il aurait élevée au sommet de Bucarest ne constituerait pas une viola‑
                    tion du paragraphe 1 de l’article 11 parce qu’elle entrerait dans les prévi‑
                    sions de la seconde clause de cette disposition. A l’appui de cette assertion,
                    le défendeur avance que le demandeur aurait été doté à l’OTAN « d’une
                    appellation différente [de] » celle prévue au paragraphe 2 de la résolu‑
                    tion 817. Il affirme en outre que, même s’il était établi qu’il s’est opposé
                    au sens du paragraphe 1 de l’article 11, cette objection n’aurait pas, par
                    l’effet de l’article 22 de cet instrument, été contraire à l’accord intérimaire.
                    
                       65. Le demandeur soutient, au contraire, que l’opposition du défen‑
                    deur n’entre pas dans le champ de la seconde clause du paragraphe 1 de
                    l’article 11 de l’accord intérimaire et que l’article 22 de ce même instru‑
                    ment ne dispense pas le défendeur de l’obligation de ne pas s’opposer à
                    son admission.
                       66. La Cour examinera tout d’abord les deux clauses du paragraphe 1
                    de l’article 11, puis l’effet de l’article 22.

                          1. L’obligation de ne pas s’opposer à l’admission du demandeur
                           à l’OTAN qui incombe au défendeur au titre du paragraphe 1
                                       de l’article 11 de l’accord intérimaire
                    A. Le sens de la première clause du paragraphe 1 de l’article 11 de l’accord
                        intérimaire
                        67. Aux termes de la première clause du paragraphe 1 de l’article 11 de
                    l’accord intérimaire, le défendeur est tenu de ne pas s’opposer « à la
                    demande d’admission » du demandeur à l’OTAN, « non plus qu’à la par‑
                    ticipation du demandeur » à cette organisation. La Cour relève que, de
                    l’avis des deux Parties, l’obligation qui est faite au défendeur de « ne [pas]
                    s’opposer » n’entraîne pas celle de soutenir activement l’admission du
                    demandeur à des organisations internationales. En outre, les Parties
                    conviennent que l’obligation de « ne [pas] s’opposer » est une obligation
                    de comportement et non de résultat.
                        68. Les interprétations avancées par les Parties divergent cependant à
                    d’importants égards. Le demandeur affirme que la formule « ne [pas]
                    s’­opposer », prise dans son sens ordinaire et interprétée à la lumière de
                    l’objet et du but de l’accord intérimaire, devrait avoir une large portée de
                    manière à viser toute manifestation implicite ou explicite de désapproba‑
                    tion ou d’opposition, en paroles ou en actes, à sa demande d’admission
                    dans une organisation ou institution ou à sa participation à une telle
                    organisation ou institution. Selon le demandeur, le fait de s’opposer ne se
                    limite pas à l’expression d’un vote négatif. Il pourrait aussi englober toute
                    action ou omission ayant pour but de s’opposer à une décision par
                    consensus au sein d’une organisation internationale ou d’empêcher qu’une
                    telle décision ne soit prise (lorsque le consensus est nécessaire pour l’admis‑
                    sion du demandeur), ou encore d’informer les autres membres d’une
                    organisation ou institution internationale que le défendeur ne permettrait

                                                                                                 26




5 CIJ1026.indb 49                                                                                      20/06/13 08:42

                                   application d’accord intérimaire (arrêt)                    667

                    pas qu’une telle décision par consensus soit prise. En particulier, le
                    demandeur fait observer que l’admission à l’OTAN procède d’une déci‑
                    sion des Etats membres de l’organisation prise à l’unanimité, conformé‑
                    ment à l’article 10 du traité de l’Atlantique Nord. Cette disposition, dans
                    sa partie pertinente, énonce ce qui suit :
                            « Les Parties peuvent, par accord unanime, inviter à accéder au
                         traité tout autre Etat européen susceptible de favoriser le développe‑
                         ment des principes du présent traité et de contribuer à la sécurité de
                         la région de l’Atlantique Nord. » (Traité de l’Atlantique Nord, 4 avril
                         1949, art. 10, RTNU, vol. 34, p. 249.)
                       69. Le défendeur fait une interprétation plus étroite de l’obligation de
                    « ne [pas] s’opposer ». Selon lui, une objection prend nécessairement la
                    forme d’un acte spécifique et négatif, comme l’expression d’un vote ou
                    l’opposition d’un veto à l’admission ou à la participation du demandeur
                    à une organisation ou institution ; ni une abstention ni une absence de
                    soutien dans le cadre d’un processus régi par le consensus ne sauraient
                    être qualifiées d’objection. D’un point de vue général, le défendeur avance
                    que l’expression « ne [pas] s’opposer » doit être interprétée de manière
                    étroite car elle limite un droit qu’il détiendrait normalement.

                                                          *
                       70. La Cour ne peut retenir l’assertion générale du défendeur selon
                    laquelle elle devrait appliquer des règles spéciales d’interprétation lors‑
                    qu’elle examine un traité limitant un droit que détiendrait normalement
                    une partie. En ce qui concerne les arguments spécifiques que le défendeur a
                    avancés relativement à la première clause du paragraphe 1 de l’article 11, la
                    Cour observe que rien dans le libellé de cette clause n’indique que l’obliga‑
                    tion de ne pas s’opposer incombant au défendeur s’appliquerait seulement
                    dans les organisations où la décision d’admettre de nouveaux membres est
                    prise par vote. Rien n’indique non plus que les Parties aient eu l’intention
                    d’exclure du champ d’application du paragraphe 1 de l’article 11 des orga‑
                    nisations qui, telle l’OTAN, suivent des procédures ne prévoyant pas de
                    vote. De surcroît, la question qui se pose à la Cour n’est pas de savoir si la
                    décision prise par l’OTAN au sommet de Bucarest à propos de la candida‑
                    ture du demandeur est exclusivement, principalement ou accessoirement
                    due à l’objection du défendeur. Ainsi que les Parties en conviennent, l’obli‑
                    gation énoncée dans la première clause du paragraphe 1 de l’article 11 est
                    une obligation de comportement et non de résultat. La question qui se pose
                    à la Cour est donc de savoir si le défendeur a, par son comportement
                    propre, méconnu l’obligation de ne pas s’opposer à l’admission du deman‑
                    deur qui lui est faite au paragraphe 1 de l’article 11 de l’accord intérimaire.
                       71. La Cour relève également que le défendeur n’a pas soutenu qu’une
                    quelconque objection à l’admission du demandeur, élevée par lui au sommet
                    de Bucarest, aurait été fondée sur des motifs sans rapport avec la divergence
                    sur le nom. En conséquence, il n’est pas nécessaire que la Cour détermine si

                                                                                                27




5 CIJ1026.indb 51                                                                                     20/06/13 08:42

                                   application d’accord intérimaire (arrêt)                    668

                    le défendeur conserve le droit d’élever, pour de tels autres motifs, des objec‑
                    tions à l’admission du demandeur à des organisations internationales.

                    B. La question de savoir si le défendeur « s’est opposé » à l’admission du
                        demandeur à l’OTAN
                        72. La Cour considérera à présent les éléments de preuve que lui ont sou‑
                     mis les Parties, aux fins de déterminer s’ils corroborent la thèse du deman‑
                     deur selon laquelle le défendeur s’est opposé à son admission à l’OTAN. A
                     cet égard, elle rappelle que c’est, en règle générale, à la Partie qui avance
                     certains faits d’en démontrer l’existence (Usines de pâte à papier sur le
                     fleuve Uruguay (Argentine c. Uruguay), arrêt, C.I.J. Recueil 2010 (I), p. 71,
                     par. 162 ; Délimitation maritime en mer Noire (Roumanie c. Ukraine), arrêt,
                     C.I.J. Recueil 2009, p. 86, par. 68). Le demandeur a donc la charge d’établir
                     les faits qu’il invoque à l’appui de son allégation selon laquelle le défendeur
                     ne s’est pas conformé à son obligation au titre de l’accord intérimaire.
                        73. Pour étayer sa position selon laquelle le défendeur s’est opposé à
                     son admission à l’OTAN, le demandeur invite la Cour à se reporter à des
                     pièces de correspondance diplomatique émanant de l’Etat défendeur
                     avant et après le sommet de Bucarest, ainsi qu’à des déclarations faites
                     par de hauts responsables de cet Etat au cours de la même période. Le
                     défendeur ne conteste pas l’authenticité de ces déclarations. La Cour les
                     examinera en ce qu’elles témoignent du comportement du défendeur rela‑
                     tivement au sommet de Bucarest, au regard de l’obligation énoncée au
                     paragraphe 1 de l’article 11 de l’accord intérimaire.
                        74. Le demandeur s’est référé à des pièces de correspondance diploma‑
                     tique que le défendeur a adressées aux autres Etats membres de l’OTAN
                     avant le sommet de Bucarest. Ainsi, dans un aide‑mémoire distribué à ces
                     Etats en 2007, le défendeur faisait état des négociations en cours entre les
                     Parties en application de la résolution 817 et déclarait que « [l]a conclu‑
                     sion satisfaisante desdites négociations [était] une condition impéra­
                     tive pour que la Grèce puisse continuer de soutenir les aspirations euro‑­
                     atlantiques de Skopje ». Il ajoutait que le règlement de la question du
                     nom « sera[it] le critère décisif pour que la Grèce accepte que l’ERYM soit
                     invitée à engager des négociations en vue de son adhésion à l’OTAN ».
                        75. Le demandeur a aussi produit des éléments de preuve établissant
                     que, durant la même période, le premier ministre et le ministre des affaires
                     étrangères du défendeur avaient déclaré publiquement à plusieurs occa‑
                     sions que celui‑ci s’opposerait à ce qu’il soit invité à adhérer à l’OTAN
                     au sommet de Bucarest, à moins que la question du nom ne soit réglée.
                     Le 22 février 2008, devant le Parlement du défendeur, le premier ministre
                     de celui‑ci a, au sujet de la divergence entre les Parties relative au nom,
                     fait la déclaration suivante : « Sans une solution mutuellement acceptable,
                     nous ne saurions être alliés, et notre voisin ne peut être invité à adhérer
                     à l’Alliance. Pas de solution, pas d’invitation. » Ainsi qu’il ressort du
                    ­dossier de l’affaire, le premier ministre a réaffirmé publiquement cette
                     position à trois reprises au moins en mars 2008.

                                                                                                28




5 CIJ1026.indb 53                                                                                      20/06/13 08:42

                                   application d’accord intérimaire (arrêt)                   669

                       76. Le ministre des affaires étrangères du défendeur aussi a, préalable‑
                    ment à la tenue du sommet de Bucarest, explicité la position de son gou‑
                    vernement. Le 17 mars 2008, elle a ainsi déclaré à propos du demandeur :
                    « s’il n’y a pas de compromis, nous ferons échec à son adhésion ». Dix
                    jours plus tard, le 27 mars 2008, dans un discours prononcé devant le
                    groupe parlementaire du parti au pouvoir, elle a tenu les propos suivants :
                    « Nous ne pouvons bien entendu consentir à adresser à notre voisin une
                    invitation à adhérer à l’OTAN [avant qu’une solution ne soit trouvée].
                    Pas de solution, pas d’invitation. Nous l’avons dit, nous ne plaisantons
                    pas et chacun le sait. »
                       77. Le demandeur appelle aussi l’attention sur les propos tenus par le
                    premier ministre du défendeur le 3 avril 2008, à l’issue du sommet de
                    Bucarest, dans un message adressé au peuple grec :
                          « Il a été décidé à l’unanimité que l’Albanie et la Croatie adhére‑
                        raient à l’OTAN. En raison du veto de la Grèce, tel ne sera cepen‑
                        dant pas le cas de l’ERYM.
                          J’avais informé tout le monde — sur tous les tons et à la moindre
                        occasion — qu’« un non‑règlement de la question du nom empêche‑
                        rait [le demandeur] d’être invité » à adhérer à l’Alliance. Et c’est bien
                        ce que j’ai fait. Skopje ne pourra devenir membre de l’OTAN que
                        lorsque cette question aura été réglée. »
                    Le demandeur relève que cette présentation des événements qui se sont
                    déroulés au sommet est confirmée par d’autres déclarations faites à la
                    même époque, notamment celle d’un porte‑parole de l’OTAN.
                       78. Le demandeur invoque en outre des pièces de correspondance diplo‑
                    matique émanant du défendeur après le sommet de Bucarest, dans lesquelles
                    celui‑ci précisait quelle avait été sa position au sommet. Il a notamment
                    produit une lettre en date du 14 avril 2008, adressée par le représentant per‑
                    manent de l’Etat défendeur auprès de l’Organisation des Nations Unies au
                    représentant permanent du Costa Rica, qui contenait la déclaration suivante :
                          « Au récent sommet de l’OTAN à Bucarest, étant donné qu’au‑
                        cune solution viable et définitive n’a pu être trouvée à la question du
                        nom, la Grèce n’a pas pu accepter que l’ex‑République yougoslave
                        de Macédoine soit invitée à adhérer à l’Alliance nord‑atlantique. »
                    Le demandeur affirme que le défendeur a adressé des lettres comparables à
                    tous les autres membres du Conseil de sécurité ainsi qu’au Secrétaire géné‑
                    ral de l’Organisation des Nations Unies. Le défendeur ne le conteste pas.
                      79. Le 1er juin 2008, dans un aide‑mémoire adressé à l’Organisation
                    des Etats américains et à ses Etats membres, le défendeur indiquait ce qui
                    suit :
                           « Au sommet de l’OTAN qui s’est tenu à Bucarest en avril 2008,
                        les dirigeants des pays membres sont convenus, sur proposition de la
                        Grèce, de différer le moment où l’ERYM serait invitée à adhérer à
                        l’Alliance jusqu’à ce qu’une solution mutuellement acceptable soit
                        trouvée au problème du nom. »

                                                                                               29




5 CIJ1026.indb 55                                                                                    20/06/13 08:42

                                   application d’accord intérimaire (arrêt)                   670

                       80. Le défendeur souligne qu’il n’existe pas de procédure formelle de
                    vote à l’OTAN. Il affirme que, nonobstant les déclarations faites par des
                    membres de son gouvernement, les Etats membres de l’OTAN ne dis‑
                    posent donc d’aucun moyen d’opposer un « veto » aux décisions de cette
                    organisation. Le défendeur soutient en outre que l’obligation qui est la
                    sienne aux termes du paragraphe 1 de l’article 11 ne lui interdit pas d’ex‑
                    primer ses vues, qu’elles soient favorables ou défavorables, sur la question
                    de savoir si le demandeur satisfait aux critères d’adhésion à une organisa‑
                    tion ; selon lui, lesdites déclarations portaient sur la question de savoir si
                    le demandeur avait satisfait à ces critères en ce qui concerne l’OTAN et
                    ne visaient pas à exprimer une objection formelle. Le défendeur affirme en
                    outre que, au sommet de Bucarest, il a été décidé « à l’unanimité » que le
                    demandeur ne serait pas encore invité à adhérer à l’OTAN et que l’on ne
                    peut donc établir si un Etat donné « s’est opposé » à son admission. Selon
                    le défendeur, « la Grèce n’a pas opposé son veto à l’admission de l’ERYM
                    à l’OTAN… Il s’agissait d’une décision collective prise au nom de l’Al‑
                    liance dans son ensemble. » (Les italiques sont dans l’original.)

                                                          *
                        81. Au vu des éléments qui lui ont été soumis, la Cour estime que le
                    défendeur a, dans sa correspondance diplomatique officielle et par la voie
                    des déclarations de ses dirigeants, clairement indiqué avant, pendant et
                    après le sommet de Bucarest que le règlement de la divergence au sujet
                    du nom était le « critère décisif » pour qu’il accepte l’admission du deman‑
                    deur à l’OTAN. Au sommet de Bucarest, le défendeur a élevé des objec‑
                    tions à cette admission, invoquant le fait que la divergence relative au
                    nom de ce dernier n’était toujours pas réglée.
                        82. En outre, la Cour ne peut admettre que les déclarations du défen‑
                    deur concernant l’admission du demandeur à l’OTAN étaient non pas des
                    objections mais de simples observations visant à appeler l’attention des
                    autres Etats membres de l’organisation sur ses préoccupations quant à
                    l’aptitude du demandeur, au regard des conditions requises, à adhérer à
                    celle‑ci. Il ressort clairement du dossier que le défendeur est allé au‑delà
                    de telles observations pour faire obstacle à l’admission du demandeur à
                    l’OTAN au motif que la divergence au sujet du nom n’avait pas été réglée.
                        83. La Cour conclut que le défendeur s’est opposé, au sens de la
                    ­première clause du paragraphe 1 de l’article 11 de l’accord intérimaire, à
                     l’admission du demandeur à l’OTAN.

                          2. L’effet de la seconde clause du paragraphe 1 de l’article 11
                                               de l’accord intérimaire
                       84. La Cour examinera à présent la question de savoir si l’opposition
                    que le défendeur a manifestée, au sommet de Bucarest, contre l’admission
                    du demandeur à l’OTAN relève de l’exception énoncée dans la seconde
                    clause du paragraphe 1 de l’article 11 de l’accord intérimaire.

                                                                                               30




5 CIJ1026.indb 57                                                                                    20/06/13 08:42

                                   application d’accord intérimaire (arrêt)                  671

                        85. Aux termes de cette clause, les Parties conviennent que le défen‑
                    deur « se réserve le droit d’élever des objections [à toute] participation »
                    du demandeur à des organisations et institutions internationales, multila‑
                    térales ou régionales dont le défendeur est membre « si [et dans la mesure
                    où le demandeur] doit être doté dans ces organisations ou institutions
                    d’une appellation différente [de] celle prévue au paragraphe 2 de la ré­
                    solution 817 (1993) du Conseil de sécurité des Nations Unies ». La
                    Cour rappelle que, au paragraphe 2 de la résolution 817, le Conseil de sécu­
                    rité recommandait que le demandeur soit admis à l’Organisation des
                    ­Nations Unies et soit « désigné provisoirement, à toutes fins utiles à l’Or‑
                     ganisation, sous le nom d’« ex‑République yougoslave de Macédoine » en
                     attendant que soit réglée la divergence qui a[vait] surgi au sujet de son
                     nom ».
                        86. Le demandeur soutient que l’exception énoncée dans la seconde
                     clause du paragraphe 1 de l’article 11 s’applique seulement s’il doit être
                     désigné par l’organisation elle-même sous une appellation autre
                     qu’« ex‑République yougoslave de Macédoine ». Selon lui, la résolution 817
                     laisse envisager la possibilité qu’il se désigne lui‑même par son nom
                     constitutionnel (« République de Macédoine ») au sein de l’Organisation
                     des Nations Unies. Le demandeur affirme que telle est d’ailleurs sa pra‑
                     tique constante depuis l’adoption de la résolution 817 et que les Parties
                     ont entériné cette pratique dans la seconde clause du paragraphe 1 de
                     l’article 11. Le demandeur se réfère également à des éléments de preuve
                     remontant à l’adoption de la résolution 817, dont il ressort, selon lui, que
                     les Etats ayant participé à la rédaction de cette résolution considéraient
                     que celle‑ci ne l’obligerait pas à se désigner lui‑même par l’appellation
                     provisoire pas plus qu’elle ne prescrirait aux Etats tiers l’emploi d’un nom
                     ou d’une appellation particulière pour le désigner. Dès lors, il estime que
                     le droit d’élever des objections en vertu du paragraphe 1 de l’article 11 ne
                     s’applique pas à son admission à l’OTAN parce que la pratique qui
                     est suivie à l’Organisation des Nations Unies serait également suivie à
                     l’OTAN. Il affirme que la manière dont il sera désigné « dans » une orga‑
                     nisation renvoie notamment, en ce qui concerne une organisation telle
                     que l’OTAN, au nom sous lequel il figurera dans la liste des Etats
                     membres, à la manière dont ses représentants seront accrédités et au nom
                     que cette organisation utilisera dans tous ses documents officiels pour le
                     désigner.
                        87. Le défendeur, pour sa part, estime que l’intention du demandeur
                     de se désigner lui‑même à l’OTAN par son nom constitutionnel et l’éven‑
                     tualité que des Etats tiers le désignent par ce même nom permettent d’in‑
                     voquer l’exception énoncée dans la seconde clause du paragraphe 1 de
                     l’article 11 et l’autorisaient donc à élever des objections à l’admission du
                     demandeur à l’OTAN. De l’avis du défendeur, la résolution 817 impose
                     au demandeur de se désigner lui-même à l’Organisation des Nations Unies
                     par l’appellation d’« ex‑République yougoslave de Macédoine ». Le défen‑
                     deur ne conteste pas que le demandeur ait, comme il le soutient, suivi une
                     pratique constante au sein de l’Organisation des Nations Unies mais

                                                                                              31




5 CIJ1026.indb 59                                                                                   20/06/13 08:42

                                   application d’accord intérimaire (arrêt)                   672

                    affirme avoir, quant à lui, eu pour « pratique de protester systématique‑
                    ment », avant et après la conclusion de l’accord intérimaire, contre l’uti­
                    lisation du nom constitutionnel du demandeur. A l’appui de cette
                    affirmation, le défendeur fournit des éléments de preuve se rapportant à
                    huit cas, survenus pendant la période comprise entre l’adoption de la
                    résolution 817 et la conclusion de l’accord intérimaire, dans lesquels il a
                    affirmé que l’emploi par le demandeur du nom de « République de Macé‑
                    doine » pour se désigner à l’Organisation des Nations Unies était contraire
                    à la résolution 817.
                       88. Considérant le libellé de la seconde clause du paragraphe 1 de l’ar‑
                    ticle 11, le défendeur fait observer que celle-ci est applicable lorsque le
                    demandeur doit être doté « dans » une organisation d’une certaine appella‑
                    tion, et non pas seulement lorsqu’il doit être désigné de cette manière
                    « par » l’organisation en question. De surcroît, le défendeur fait valoir que
                    l’expression « si [et dans la mesure où] », utilisée dans la seconde clause,
                    signifie que le paragraphe 1 de l’article 11 n’exprime pas une simple alter‑
                    native, mais qu’elle indique clairement qu’il peut élever des objections à
                    l’utilisation partielle ou occasionnelle d’un nom différent de l’appellation
                    provisoire (comme par exemple lorsque le demandeur « encourage l’utilisa‑
                    tion » d’un nom différent par les fonctionnaires d’une organisation ou par
                    d’autres Etats membres de cette organisation). A l’appui de cette interpré‑
                    tation, le défendeur affirme que la formule « si [et dans la mesure où] »
                    n’aurait aucun effet utile si elle était entendue différemment, parce que cela
                    priverait de tout contenu juridique les termes « dans la mesure où ».

                                                          *
                       89. La Cour relève que les Parties s’accordent sur l’interprétation de la
                    seconde clause du paragraphe 1 de l’article 11 dans un cas : l’exception
                    énoncée dans cette clause permet au défendeur d’élever des objections à
                    l’admission du demandeur dans une organisation internationale lorsque
                    celui‑ci doit être désigné par l’organisation elle‑même sous un nom diffé‑
                    rent de l’appellation provisoire. Le défendeur affirme aussi avoir le droit
                    d’élever des objections dans deux autres cas, à savoir, premièrement, si le
                    demandeur devait se désigner lui‑même par son nom constitutionnel au
                    sein de l’organisation et, deuxièmement, si des Etats tiers devaient dési‑
                    gner le demandeur par ce même nom. Le demandeur conteste ces deux
                    affirmations.
                       90. Bien que les Parties donnent des interprétations divergentes de
                    cette clause en ce qui concerne la question de savoir si le défendeur pour‑
                    rait élever des objections dans le cas où des Etats tiers désigneraient le
                    demandeur par son nom constitutionnel, le défendeur ne prétend pas, en
                    fait, qu’une éventuelle objection de sa part au sommet de Bucarest ait été
                    motivée par cette perspective. La Cour n’a donc pas besoin de détermi‑
                    ner, en la présente affaire, si la seconde clause permettrait d’élever des
                    objections fondées sur la perspective que des Etats tiers emploient le nom
                    constitutionnel du demandeur à l’OTAN. En revanche, les Parties s’ac‑

                                                                                               32




5 CIJ1026.indb 61                                                                                    20/06/13 08:42

                                   application d’accord intérimaire (arrêt)                  673

                    cordent à dire en l’espèce que le demandeur avait l’intention de se dési‑
                    gner lui‑même à l’OTAN, une fois admis dans cette organisation, par son
                    nom constitutionnel et non par l’appellation provisoire prévue dans la
                    résolution 817. La Cour doit donc déterminer si la seconde clause du
                    paragraphe 1 de l’article 11 permettait au défendeur d’élever des objec‑
                    tions dans ce cas.
                        91. La Cour interprétera la seconde clause du paragraphe 1 de l’ar‑
                    ticle 11 de l’accord intérimaire conformément aux articles 31 et 32 de la
                     convention de Vienne sur le droit des traités de 1969 (ci‑après la « conven‑
                    tion de Vienne de 1969 »), à laquelle tant le demandeur que le défendeur
                    sont parties. Elle commencera donc par rechercher le sens ordinaire à
                    attribuer aux termes de l’accord considérés dans leur contexte et à la
                    lumière de l’objet et du but de cet instrument.
                        92. La Cour relève que les Parties ont libellé la seconde clause à la voix
                    passive : « si [et dans la mesure où] [le demandeur] doit être doté … d’une
                    appellation différente [de] » celle prévue au paragraphe 2 de la résolu‑
                    tion 817. L’emploi de la voix passive est difficilement conciliable avec l’ar‑
                    gument du défendeur selon lequel cette clause s’applique non seulement à
                    la façon dont l’organisation doit désigner le demandeur mais aussi à la
                    façon dont celui-ci doit se désigner lui-même. En ce qui concerne les
                    termes « dans la mesure où », la Cour rappelle que le défendeur affirme
                    qu’ils n’ont pas d’effet utile, sauf à être interprétés comme signifiant que
                    non seulement la pratique à prévoir de la part de l’organisation mais
                    aussi l’emploi du nom constitutionnel par des tiers lui donnent le droit
                    d’élever des objections. La Cour ne saurait convenir que ces termes n’au‑
                    raient un effet juridique que s’ils étaient interprétés comme l’avance
                    le défendeur. Tel serait aussi le cas, par exemple, s’ils étaient interpré­
                    tés comme signifiant que le défendeur a le droit d’élever des objections
                    aussi longtemps que l’organisation désigne le demandeur par son nom
                    constitutionnel. En conséquence, la Cour rejette l’affirmation du défen‑
                    deur selon laquelle les termes « dans la mesure où » n’ont d’effet utile que
                    si la seconde clause du paragraphe 1 de l’article 11 permet d’élever des
                    objections à l’admission du demandeur à une organisation lorsque celui-­
                    ci doit se désigner lui-même par son nom constitutionnel dans cette
                    ­organisation.
                        93. En ce qui concerne la formule « doit être doté … d’une appellation
                     différente [de] celle prévue au paragraphe 2 de la résolution 817 (1993) du
                     Conseil de sécurité des Nations Unies », il convient de rappeler que le
                     Conseil de sécurité, dans la partie pertinente de cette résolution, recom‑
                     mande d’admettre le demandeur à l’Organisation des Nations Unies,
                     celui‑ci devant être « désigné provisoirement, à toutes fins utiles à l’Orga‑
                     nisation, sous le nom d’« ex‑République yougoslave de Macédoine » » en
                    attendant que soit réglée la divergence sur le nom. Se pose donc à la Cour
                    la question fondamentale de savoir si la perspective que le demandeur
                    se désigne lui‑même à l’OTAN par son nom constitutionnel signifie
                     qu’il « doit [y] être doté d’une appellation différente [de] celle prévue au
                     paragraphe 2 de la résolution 817 (1993) du Conseil de sécurité des

                                                                                              33




5 CIJ1026.indb 63                                                                                    20/06/13 08:42

                                  application d’accord intérimaire (arrêt)                 674

                    Nations Unies ». La Cour doit par conséquent examiner le texte de la
                    résolution 817 en regard de la seconde clause du paragraphe 1 de l’ar‑
                    ticle 11. Cette résolution a été adoptée en vertu du paragraphe 2 de l’ar‑
                    ticle 4 de la Charte des Nations Unies, qui dispose que l’admission d’un
                    Etat comme Membre de l’Organisation se fait par décision de l’Assemblée
                    générale sur recommandation du Conseil de sécurité. On pourrait donc
                    soutenir que le paragraphe 2 de la résolution 817 s’adresse avant tout à
                    un autre organe de l’Organisation, à savoir à l’Assemblée générale, plutôt
                    qu’aux Etats Membres individuellement. Il n’en reste pas moins que le
                    paragraphe 2 de la résolution 817 est libellé en des termes généraux — « à
                    toutes fins utiles » — et qu’il pourrait donc être interprété comme s’appli‑
                    quant au comportement des Etats Membres, parmi lesquels le deman‑
                    deur, au sein de l’Organisation des Nations Unies.
                       94. Compte tenu de ces observations concernant le libellé de la seconde
                    clause du paragraphe 1 de l’article 11 et celui de la résolution 817, la Cour
                    cherchera maintenant à déterminer le sens ordinaire de cette clause consi‑
                    dérée dans son contexte et à la lumière de l’objet et du but de l’accord
                    intérimaire. A cette fin, elle examinera d’autres dispositions de celui-ci,
                    ainsi qu’un accord connexe conclu à la même époque entre les Parties.
                       95. Le paragraphe 1 de l’article premier de l’accord intérimaire prévoit
                    que le défendeur reconnaîtra le demandeur en tant qu’« Etat indépendant
                    et souverain » et le désignera sous une appellation provisoire (« l’ex‑­
                    République yougoslave de Macédoine »). Aucune disposition de l’accord
                    intérimaire n’impose cependant au demandeur d’utiliser cette appella­
                    tion provisoire dans ses relations avec le défendeur. Dans le mémoran‑
                    dum relatif aux « dispositions pratiques » concernant l’accord intérimaire,
                    conclu par les Parties lorsque l’accord est entré en vigueur, il est au
                    contraire expressément prévu que le demandeur se désigne lui‑même
                    comme la « République de Macédoine » dans ses relations avec le défen‑
                    deur. Ainsi, au moment de l’entrée en vigueur de l’accord intérimaire, le
                    défendeur n’a pas insisté pour que le demandeur s’abstienne, en toute
                    circonstance, d’employer son nom constitutionnel.
                       96. La Cour constate par ailleurs qu’il existe un contraste entre le
                    libellé de la seconde clause du paragraphe 1 de l’article 11 et d’autres dis‑
                    positions de l’accord intérimaire qui imposent expressément des condi‑
                    tions restrictives au demandeur ou aux deux Parties. Aux termes du
                    paragraphe 2 de l’article 7, par exemple, le demandeur accepte de « ces‑
                    ser » d’utiliser le symbole qui figurait jusqu’alors sur son drapeau natio‑
                    nal. Par cette disposition, le demandeur s’engage donc à changer son
                    comportement. D’autres dispositions figurant sous la rubrique générale
                    des « relations amicales et mesures de confiance » — à savoir les trois
                    paragraphes de l’article 6 — sont elles aussi intégralement formulées
                    comme des engagements du demandeur. En revanche, alors qu’elles
                    n’ignoraient pas l’utilisation constante que le demandeur faisait de son
                    nom constitutionnel à l’Organisation des Nations Unies, les Parties ont
                    rédigé la seconde clause du paragraphe 1 de l’article 11 sans employer une
                    formulation exigeant de la part de celui‑ci un changement de comporte‑

                                                                                             34




5 CIJ1026.indb 65                                                                                   20/06/13 08:42

                                    application d’accord intérimaire (arrêt)                     675

                    ment. Si elles avaient voulu que l’accord intérimaire impose au deman‑
                    deur de ne plus utiliser son nom constitutionnel dans les organisations
                    internationales, elles auraient pu y inclure une disposition explicite en ce
                    sens, comme elles l’ont fait dans le cas des obligations énoncées à l’ar‑
                    ticle 6 et au paragraphe 2 de l’article 7 de l’accord.
                       97. La prise en considération de la structure d’ensemble de l’accord inté‑
                    rimaire, ainsi que de son objet et de son but, confirme la pertinence de cette
                    comparaison entre la seconde clause du paragraphe 1 de l’article 11 et les
                    autres dispositions dudit accord. Si chacune des Parties privilégie des
                    aspects différents de l’accord lorsqu’elle en présente l’objet et le but, l’une et
                    l’autre semblent toutefois s’accorder à considérer que cet instrument consti‑
                    tuait un arrangement global dont l’objet et le but étaient les suivants : pre‑
                    mièrement, assurer la normalisation des relations entre les Parties (sur le
                    plan bilatéral et dans les organisations internationales) ; deuxièmement,
                    prévoir la tenue de négociations de bonne foi en ce qui concerne la diver‑
                    gence relative au nom ; et, troisièmement, s’entendre sur ce que le défendeur
                    a appelé « les assurances liées à des circonstances particulières », comme,
                    par exemple, les dispositions régissant l’utilisation de certains symboles ou
                    prévoyant des mesures effectives visant à interdire toute ingérence politique,
                    activité hostile ou propagande négative. Considérées conjointement, les
                    deux clauses du paragraphe 1 de l’article 11 visent le premier de ces objets
                    en ce qu’elles précisent les conditions dans lesquelles le défendeur est tenu
                    de mettre fin à sa pratique consistant à faire obstacle à l’admission du
                    demandeur à des organisations. Un autre aspect de l’arrangement — à
                    savoir les dispositions contenant des assurances, notamment celles qui
                    imposent au demandeur de modifier son comportement — apparaît ailleurs
                    dans l’accord. Compte tenu de la structure ainsi que de l’objet et du but de
                    celui‑ci, il ne semble pas à la Cour que les Parties auraient voulu imposer
                    au demandeur une nouvelle contrainte importante — visant à limiter sa
                    pratique constante consistant à se désigner lui‑même par son nom constitu‑
                    tionnel — sur la base d’une simple implication du paragraphe 1 de l’ar‑
                    ticle 11. La Cour conclut donc que la structure de l’accord intérimaire ainsi
                    que son objet et son but étayent l’interprétation avancée par le demandeur.
                       98. Par conséquent, le libellé de la seconde clause du paragraphe 1 de
                    l’article 11, considéré dans le contexte et à la lumière de l’objet et du but
                    de l’accord, ne peut être interprété comme permettant au défendeur de
                    s’opposer à l’admission ou à la participation du demandeur à une organi‑
                    sation lorsqu’il est à prévoir que celui-ci utilisera son nom constitutionnel
                    pour s’y désigner.
                       99. La Cour examinera à présent la pratique ultérieure des Parties en ce
                    qui concerne l’application du paragraphe 1 de l’article 11 de l’accord intéri‑
                    maire, conformément à l’alinéa b) du paragraphe 3 de l’article 31 de la
                    convention de Vienne de 1969. Le demandeur affirme que, entre la conclu‑
                    sion de l’accord intérimaire et le sommet de Bucarest, il a adhéré à au moins
                    quinze organisations internationales dont le défendeur était membre. Dans
                    chacune d’entre elles, il a été admis sous l’appellation provisoire spécifiée au
                    paragraphe 2 de la résolution 817, et est désigné sous cette même appella‑

                                                                                                   35




5 CIJ1026.indb 67                                                                                        20/06/13 08:42

                                   application d’accord intérimaire (arrêt)                    676

                    tion. Il continue cependant d’employer son nom constitutionnel pour se
                    désigner lui‑même aux fins de ses relations avec ces organisations et institu‑
                    tions internationales, ainsi que dans le cadre de ses activités au sein de
                    celles‑ci. La Cour relève en particulier l’affirmation du demandeur selon
                    laquelle le défendeur n’a élevé d’objection à son admission à aucune de ces
                    quinze organisations. Ce point n’a pas été contesté par le défendeur. Bien
                    que rien n’indique qu’il ait jamais élevé d’objection à l’admission ou à la
                    participation du demandeur à ces organisations au motif qu’il était à prévoir
                    que celui‑ci y emploierait son nom constitutionnel, le défendeur mentionne
                    le cas d’une organisation — le Conseil de l’Europe — où il s’est plaint de
                    l’utilisation par le demandeur de ce nom après que celui‑ci y avait adhéré. Le
                    défendeur ne semble avoir exprimé ses préoccupations à cet égard pour la
                    première fois qu’en décembre 2004, soit plus de neuf ans après l’admission
                    du demandeur, revenant une nouvelle fois sur le sujet en 2007.
                       100. La Cour se réfère également aux éléments de preuve qui se rap‑
                    portent à la pratique des Parties à l’égard de l’OTAN avant le sommet de
                    Bucarest. Pendant les années qui ont précédé ce sommet, le demandeur
                    a toujours employé son nom constitutionnel dans ses relations avec
                    l’OTAN, en tant que participant au partenariat pour la paix et au plan
                    d’action pour l’adhésion. Nonobstant cette pratique, qui est conforme à
                    celle que le demandeur a suivie dans toutes les autres organisations inter‑
                    nationales, rien n’indique que le défendeur ait, dans la période qui a pré‑
                    cédé le sommet de Bucarest, jamais exprimé de préoccupation au sujet de
                    l’emploi par le demandeur de son nom constitutionnel dans ses relations
                    avec l’OTAN ou qu’il ait indiqué qu’il élèverait des objections à l’admis‑
                    sion du demandeur à l’OTAN en raison de l’emploi — passé ou futur —
                    par celui‑ci de ce nom. Ainsi que cela a été exposé ci‑dessus, les éléments
                    de preuve démontrent en revanche clairement que le défendeur a élevé des
                    objections à l’admission du demandeur à l’OTAN parce que la divergence
                    relative au nom n’avait pas été définitivement réglée.
                       101. Au vu de l’examen qui précède, la Cour conclut que la pratique
                    des Parties en ce qui concerne l’application de l’accord intérimaire étaye
                    ses conclusions précédentes (voir paragraphe 98) et que, partant, la
                    seconde clause du paragraphe 1 de l’article 11 n’autorise pas le défendeur
                    à élever des objections à l’admission du demandeur à une organisation au
                    motif qu’il est à prévoir que celui‑ci s’y désignera lui‑même par son nom
                    constitutionnel.
                       102. La Cour rappelle que les Parties ont présenté de nombreux éléments
                    de preuve relatifs aux travaux préparatoires de l’accord intérimaire et de la
                    résolution 817. Toutefois, eu égard à la conclusion à laquelle elle est parve‑
                    nue plus haut (voir paragraphes 98 et 101), la Cour estime qu’il n’est pas
                    nécessaire d’examiner ces éléments de preuve additionnels. La Cour rap‑
                    pelle par ailleurs que les deux Parties ne se sont pas limitées à invoquer la
                    pratique ultérieure en application de l’accord intérimaire, qui est examinée
                    ci-dessus, se référant aussi à d’autres éléments de preuve relatifs à l’emploi
                    du nom constitutionnel du demandeur. Ces éléments étant sans incidence
                    directe sur la question de savoir si l’accord intérimaire autorise le défendeur

                                                                                                36




5 CIJ1026.indb 69                                                                                     20/06/13 08:42

                                    application d’accord intérimaire (arrêt)                    677

                    à élever des objections à l’admission ou à la participation du demandeur à
                    une organisation au motif que celui‑ci se désigne lui-même par son nom
                    constitutionnel, ils ne seront pas davantage examinés par la Cour.

                                                           *
                       103. Cette analyse porte la Cour à conclure que, si le demandeur avait
                    l’intention de se désigner lui‑même par son nom constitutionnel dans une
                    organisation internationale, cela ne signifie pas qu’il « d[eva]it être doté »
                    dans cette organisation « d’une appellation différente [de] celle prévue » au
                    paragraphe 2 de la résolution 817. En conséquence, l’exception énoncée
                    dans la seconde clause du paragraphe 1 de l’article 11 ne conférait pas au
                    défendeur le droit d’élever des objections à l’admission du demandeur à
                    l’OTAN.

                                        3. L’article 22 de l’accord intérimaire
                      104. L’article 22 de l’accord intérimaire est ainsi libellé :
                           « Le présent accord intérimaire n’est dirigé contre aucun autre Etat
                         ou entité et il ne porte pas atteinte aux droits et aux devoirs découlant
                         d’accords bilatéraux et multilatéraux déjà en vigueur que les Parties
                         ont conclus avec d’autres Etats ou organisations internationales. »
                       105. Le demandeur soutient que l’article 22 « est simplement une décla‑
                    ration de fait » et que cette disposition « ne vise pas les droits et les devoirs
                    du défendeur : elle indique seulement que l’accord intérimaire dans son
                    ensemble ne porte pas atteinte aux droits et devoirs d’Etats tiers ou autres
                    entités ». Selon lui, l’article 22 est l’expression « de la règle énoncée à l’ar‑
                    ticle 34 de la convention de Vienne de 1969, selon laquelle « [u]n traité ne
                    crée ni obligations ni droits pour un Etat tiers sans son consentement » ».
                    Le demandeur fait valoir que « le paragraphe 1 de l’article 11 serait vidé
                    de son sens » si l’on retenait l’interprétation du défendeur parce qu’il suf‑
                    firait à celui‑ci, pour élever des objections, d’invoquer un prétendu droit
                    ou une prétendue obligation qu’il tiendrait d’un autre accord.
                       106. Le défendeur soutient que, à supposer même que la Cour vienne à
                    conclure qu’il s’est opposé à l’admission du demandeur à l’OTAN en
                    contravention du paragraphe 1 de l’article 11, cela ne constituerait pas,
                    par l’effet de l’article 22, une violation de l’accord intérimaire. Selon l’in‑
                    terprétation de l’article 22 que donne le défendeur dans ses écritures, cette
                    disposition signifie que les droits et les devoirs d’une partie à l’accord inté‑
                    rimaire découlant d’un accord antérieur l’emportent sur les obligations de
                    cette partie au titre de l’accord intérimaire. En particulier, le défendeur
                    soutient qu’il était libre de s’opposer à l’admission du demandeur à
                    l’OTAN parce que « tous les droits détenus par la Grèce dans le cadre de
                    l’OTAN, et toutes ses obligations envers l’OTAN ou ses Etats membres,
                    doivent prévaloir en cas de conflit » avec la restriction de son droit d’élever
                    des objections énoncée au paragraphe 1 de l’article 11. Il invoque à cet

                                                                                                  37




5 CIJ1026.indb 71                                                                                       20/06/13 08:42

                                    application d’accord intérimaire (arrêt)                     678

                    égard le droit, qu’il tient de l’article 10 du traité de l’Atlantique Nord, de
                    consentir (ou non) à l’admission d’un Etat à l’OTAN, ainsi que son
                    « devoir de participer activement et diligemment aux discussions concer‑
                    nant l’organisation ». Il soutient que l’article 22 « est une disposition juri‑
                    dique » (les italiques sont dans l’original), et non « une simple déclaration
                    de fait », et que la lecture que fait le demandeur de cette disposition — qui
                    réaffirmerait la règle énoncée à l’article 34 de la [convention de Vienne
                    de 1969] — « reviendrait essentiellement à rendre l’article 22 redondant ».
                        107. Il apparaît cependant que le défendeur a, au cours de la procédure
                     orale, adopté une interprétation plus étroite de l’article 22, déclarant qu’il
                     avait le droit d’élever des objections « si, et seulement si, les règles et les
                     critères de ces organisations lui impos[ai]ent, compte tenu des circonstances
                     de la demande d’admission, l’obligation d’objecter » (les italiques sont de la
                     Cour). Par ailleurs, constatant que l’OTAN est une « organisation à com‑
                    position limitée » dont l’objectif spécifique est la défense collective, le défen‑
                    deur en déduit qu’il existe un devoir d’« exercer tout son jugement dans
                    chaque décision relative à l’admission d’un nouveau membre ». Selon lui,
                    chaque Etat membre a donc non seulement le droit, mais aussi le devoir,
                    d’exprimer ses préoccupations s’il estime qu’un candidat ne satisfait pas
                    aux critères d’adhésion de l’organisation. S’agissant du contenu de ces
                    critères en ce qu’ils s’appliquent au demandeur, le défendeur invoque
                    ­
                    ­principalement un communiqué de presse de l’OTAN intitulé « plan d’ac‑
                     tion pour l’adhésion (MAP) », adopté à l’issue du sommet de l’OTAN de
                     Washington, D.C., le 24 avril 1999, indiquant que les pays candidats
                     devraient notamment « régle[r] les différends ethniques ou les litiges terri­
                     toriaux d’ordre externe, y compris les revendications irrédentistes … par
                     des moyens pacifiques » et « recherche[r] des relations de bon voisinage ».

                                                            *
                       108. La Cour commence par faire observer que, si l’article 22 de l’ac‑
                    cord intérimaire doit, ainsi que l’avance le demandeur, être considéré
                    comme une disposition strictement déclaratoire, il ne saurait en aucun cas
                    servir de fondement aux objections élevées par le défendeur.
                       109. En ce qui concerne l’interprétation de l’article 22 que donne le
                    défendeur, la Cour prend note de la très large portée de l’affirmation ini‑
                    tiale de celui-ci, selon laquelle ses « droits » (en plus de ses « devoirs »)
                    découlant d’un accord antérieur prévalent sur l’obligation qui lui incombe
                    en vertu du paragraphe 1 de l’article 11 de ne pas s’opposer à l’admission
                    du demandeur à une organisation. Cette interprétation de l’article 22, si
                    elle était retenue, viderait de son sens ladite obligation car on peut norma‑
                    lement s’attendre à ce que le défendeur ait, en vertu d’accords antérieurs
                    conclus avec des Etats tiers, le « droit » de se prononcer sur les décisions
                    à prendre relativement à l’admission de nouveaux membres. La Cour,
                    considérant que les Parties n’entendaient pas que la première clause du
                    paragraphe 1 de l’article 11 soit privée d’effet par l’article 22, ne peut
                    souscrire à l’interprétation large initialement avancée par le défendeur. A

                                                                                                   38




5 CIJ1026.indb 73                                                                                        20/06/13 08:42

                                   application d’accord intérimaire (arrêt)                   679

                    cet égard, elle observe que la Cour de justice des Communautés euro‑
                    péennes a rejeté un argument similaire. Cette juridiction a notamment
                    interprété une disposition du traité instituant la Communauté écono‑
                    mique européenne qui prévoyait que les « droits et obligations » découlant
                    d’accords antérieurs « ne ser[aie]nt pas affectés par » les dispositions de ce
                    même instrument. La Cour européenne a conclu que les termes « droits et
                    obligations » renvoyaient respectivement aux « droits » des Etats tiers et
                    aux « obligations » des Etats parties (voir arrêt du 27 février 1962, Com‑
                    mission/Italie, C-10/61, Rec. p. 22 ; voir également arrêt du 3 mars 2009,
                    Commission/Suède, C‑249/06, Rec. p. I-1348, par. 34).
                       110. La Cour en vient maintenant à l’interprétation plus étroite de l’ar‑
                    ticle 22 faite par le défendeur, selon laquelle les « devoirs » découlant d’un
                    traité antérieur prévalent sur les obligations au titre de l’accord intéri‑
                    maire. A supposer, arguendo, qu’elle retienne cette interprétation plus
                    étroite, la prochaine étape de son examen consisterait à rechercher si le
                    défendeur a, au titre du traité de l’Atlantique Nord, des devoirs dont il ne
                    peut s’acquitter sans manquer à son obligation de ne pas s’opposer à l’ad‑
                    mission du demandeur à l’OTAN. Par conséquent, pour évaluer l’effet de
                    l’article 22 tel qu’interprété comme le suggère le défendeur dans la version
                    ultérieure, plus étroite, de son argument, la Cour doit chercher à détermi‑
                    ner si celui‑ci a établi que le traité de l’Atlantique Nord lui imposait de
                    s’opposer à l’admission du demandeur à l’OTAN.
                       111. Le défendeur n’a présenté aucun argument convaincant tendant à
                    démontrer qu’une quelconque disposition du traité de l’Atlantique Nord
                    lui imposait de s’opposer à l’admission du demandeur à l’OTAN. En réa‑
                    lité, il a tenté de transformer un « droit » d’ordre général de se prononcer
                    sur les décisions à prendre relativement à l’admission de nouveaux
                    membres en un « devoir », affirmant qu’il avait en la matière un tel
                    « devoir » et que cela le libérait de son obligation de ne pas s’opposer à
                    l’admission du demandeur à une organisation. Cet argument souffre des
                    mêmes faiblesses que l’interprétation plus large de l’article 22 initialement
                    avancée par le défendeur, à savoir qu’il ôterait toute valeur à la première
                    clause du paragraphe 1 de l’article 11. La Cour conclut donc que le défen‑
                    deur n’a pas démontré qu’il était, aux termes du traité de l’Atlantique
                    Nord, tenu de s’opposer à l’admission du demandeur à l’OTAN.
                       112. Au vu de l’analyse qui précède, la Cour conclut que la tentative
                    faite par le défendeur de se fonder sur l’article 22 est vaine. En consé‑
                    quence, elle n’a pas à décider si l’une ou l’autre des interprétations don‑
                    nées par les Parties est correcte.

                            4. Conclusion quant à la question de savoir si le défendeur
                               ne s’est pas conformé au paragraphe 1 de l’article 11
                                               de l’accord intérimaire
                       113. La Cour conclut que le défendeur, en s’opposant à l’admission du
                    demandeur à l’OTAN au sommet de Bucarest, ne s’est pas conformé à
                    l’obligation que lui impose le paragraphe 1 de l’article 11 de l’accord inté‑

                                                                                               39




5 CIJ1026.indb 75                                                                                    20/06/13 08:42

                                   application d’accord intérimaire (arrêt)                  680

                    rimaire. La perspective que le demandeur emploie sa dénomination
                    constitutionnelle pour se désigner lui‑même à l’organisation ne rendait
                    pas cette objection licite par l’effet de l’exception énoncée dans la
                    seconde clause du paragraphe 1 de l’article 11. Dans les circonstances de
                    la présente espèce, le défendeur ne saurait fonder sur l’article 22 de l’ac‑
                    cord intérimaire une objection contraire aux dispositions du paragraphe 1
                    de l’article 11.


                       IV. Justifications additionnelles invoquées par le défendeur

                       114. Subsidiairement à son argument principal, à savoir qu’il s’est
                    conformé aux obligations que lui impose l’accord intérimaire, le défen‑
                    deur prétend que l’illicéité de toute objection à l’admission du demandeur
                    à l’OTAN serait exclue en vertu de la théorie de l’exceptio non adimpleti
                    contractus. Il donne également à entendre que tout manquement aux obli‑
                    gations que lui impose l’accord intérimaire pourrait être justifié aussi bien
                    comme une réponse à une violation substantielle d’un traité que comme
                    une contre‑mesure prise conformément au droit de la responsabilité de
                    l’Etat. La Cour commencera par résumer les arguments des Parties rela‑
                    tifs à ces trois justifications additionnelles.

                            1. Les arguments des Parties concernant les justifications
                                    additionnelles invoquées par le défendeur
                       Les arguments des Parties concernant l’exceptio non adimpleti
                    A. 
                       contractus
                       115. Le défendeur considère que l’exceptio non adimpleti contractus est
                    un principe général de droit international l’autorisant à « suspendre celles
                    de ses obligations qui sont réciproques aux obligations que [le deman‑
                    deur] n’observe pas ». Selon lui, l’exceptio joue en cas de manquement par
                    une partie à une « disposition fondamentale » de l’accord intérimaire. Le
                    défendeur considère que l’exceptio permet à un Etat victime de manque‑
                    ments à des engagements conventionnels commis par un autre Etat d’y
                    répondre en suspendant l’exécution de ses obligations corrélatives ou en y
                    mettant fin. Il affirme en particulier qu’il existe un lien synallagmatique
                    entre son obligation de ne pas s’opposer (énoncée au paragraphe 1 de
                    l’article 11 de l’accord intérimaire) et les obligations assumées par le
                    demandeur aux termes des articles 5, 6, 7 et 11 dudit accord, et que, par
                    le jeu de l’exceptio, le manquement par le demandeur à ces obligations
                    exclut l’illicéité de toute inobservation par le défendeur de son obligation
                    de ne pas s’opposer à son admission à l’OTAN.
                       116. Le défendeur affirme également que « les conditions permettant
                    d’invoquer l’exception d’inexécution sont différentes de celles qui
                    entraînent la suspension d’un traité ou excluent l’illicéité par le jeu des
                    contre‑mesures, et [qu’]elles sont moins rigides ». Selon lui, « il n’y a pas

                                                                                              40




5 CIJ1026.indb 77                                                                                   20/06/13 08:42

                                   application d’accord intérimaire (arrêt)                     681

                    lieu de notifier [l’invocation de l’exceptio] ou d’en prouver le bien‑fondé
                    au préalable… La suspension, sur la base de l’exceptio, de l’exécution
                    d’une obligation n’est assujettie à aucune règle de procédure. Le défen‑
                    deur cite aussi plusieurs cas où il affirme s’être plaint auprès du deman‑
                    deur du manquement de ce dernier à ses obligations au titre de l’accord
                    intérimaire.
                       117. Le demandeur soutient pour sa part que le défendeur n’a pas
                    démontré que l’exceptio constituait un principe général de droit interna‑
                    tional. Il fait également valoir que l’article 60 de la convention de Vienne
                    de 1969 énonce un ensemble complet de règles et de procédures régissant
                    la façon dont il convient de répondre à des violations substantielles en
                    vertu du droit des traités et que le droit de la responsabilité de l’Etat ne
                    reconnaît pas l’exceptio comme justifiant l’inexécution d’obligations. Il
                    conteste en outre la position du défendeur selon laquelle les obligations
                    que lui font les articles 5, 6 et 7 de l’accord intérimaire et l’obligation de
                    ne pas s’opposer que le paragraphe 1 de l’article 11 de l’accord impose au
                    défendeur sont synallagmatiques. De plus, le demandeur fait valoir que le
                    défendeur n’a fait état des violations dont il tire maintenant argument
                    qu’après s’être opposé à son admission à l’OTAN.

                    B. 
                       Les arguments des Parties concernant la réponse à une violation
                       substantielle
                       118. Le défendeur soutient que toute méconnaissance de sa part des
                    obligations que lui impose l’accord intérimaire peut être justifiée comme
                    étant une réponse à la violation substantielle d’un traité. Après avoir
                    commencé par déclarer qu’il n’entendait pas invoquer la convention de
                    Vienne de 1969 pour obtenir la suspension de l’application de l’accord
                    intérimaire, en totalité ou en partie, le défendeur a changé de position,
                    soutenant que la suspension partielle de l’application de l’accord confor‑
                    mément à l’article 60 de ladite convention (à laquelle le demandeur et le
                    défendeur sont l’un et l’autre parties) était « justifiée » parce que les viola‑
                    tions imputées au demandeur étaient substantielles. Tout en se déclarant
                    conscient des obligations procédurales énoncées à l’article 65 de la
                    convention de Vienne de 1969, le défendeur soutient que, si un Etat sus‑
                    pend partiellement l’application d’un traité « en réponse à une autre par‑
                    tie … qui allègue sa violation », la notification ex ante n’a pas lieu d’être.
                       119. Le demandeur affirme, quant à lui, que le défendeur ne l’a jamais
                    avisé qu’il lui imputait une violation substantielle de l’accord intérimaire
                    et n’a jamais cherché à invoquer le droit de suspension prévu à l’article 60
                    de la convention de Vienne de 1969. Il fait observer que le défendeur a,
                    dans son contre‑mémoire, confirmé qu’il ne s’appuyait pas sur l’article 60.
                    De plus, il appelle l’attention sur « la procédure précise et détaillée » énon‑
                    cée à l’article 65 de la convention de Vienne de 1969 et affirme que le
                    défendeur ne l’a pas respectée. Le demandeur affirme en outre que, avant
                    le sommet de Bucarest, le défendeur ne lui a jamais notifié qu’il avait

                                                                                                 41




5 CIJ1026.indb 79                                                                                      20/06/13 08:42

                                   application d’accord intérimaire (arrêt)                     682

                    motif à suspendre l’application de l’accord intérimaire, qu’il lui en impu‑
                    tait une violation ou qu’il en suspendait l’application.

                    C. Les arguments des Parties concernant les contre-mesures
                       120. Le défendeur allègue également que tout défaut de conformité de
                    sa part avec les obligations que lui fait l’accord intérimaire peut être jus‑
                    tifié en tant que contre‑mesure. De même que son argument au sujet de la
                    suspension de l’application de l’accord en réponse à une violation sub­
                    stantielle, sa position sur les contre‑mesures a évolué en cours d’instance.
                    Après avoir déclaré ne pas prétendre que toute objection à l’admission du
                    demandeur à l’OTAN était justifiée en tant que contre‑mesure, le défen‑
                    deur a soutenu que sa « prétendue opposition remplirait les conditions
                    requises pour constituer une contre‑mesure ». Il a présenté ce moyen de
                    défense comme « doublement subsidiaire », signifiant par là qu’il n’aurait
                    à le faire valoir que si la Cour établissait qu’il avait contrevenu à l’accord
                    intérimaire et si elle concluait que l’exceptio ne pouvait pas être invoquée
                    pour exclure l’illicéité du comportement du défendeur.
                       121. Le défendeur s’est penché sur les conditions auxquelles les articles
                    de la Commission du droit international sur la responsabilité de l’Etat
                    (annexe de la résolution 56/83 de l’Assemblée générale, du 12 décembre 2001 ;
                    ci‑après dénommés « les articles de la CDI sur la responsabilité de l’Etat »)
                    subordonnent l’adoption de contre‑mesures. Il soutient que les violations
                    qu’il impute au demandeur sont graves et que la manière dont il y a
                    répondu satisfait aux conditions prévues par les articles de la CDI sur la
                    responsabilité de l’Etat, dont il retient que les contre‑mesures doivent être
                    proportionnées, être prises dans le but d’obtenir la cessation du fait illicite
                    et se limiter à l’inexécution temporaire de son obligation de ne pas s’oppo‑
                    ser à l’admission du demandeur à l’OTAN. De plus, le défendeur affirme
                    avoir, à maintes reprises, informé le demandeur de ses positions.
                       122. Le demandeur appelle pour sa part l’attention sur les dispositions
                    des articles de la CDI sur la responsabilité de l’Etat stipulant que les
                    contre‑mesures doivent constituer une réponse à des violations commises
                    par un autre Etat, être proportionnées à ces violations et n’être prises
                    qu’après notification à l’autre Etat. Selon lui, aucune de ces conditions n’a
                    été remplie. Le demandeur considère également que les conditions énon‑
                    cées dans les articles de la CDI sur la responsabilité de l’Etat pour la mise
                    en œuvre de contre‑mesures reflètent le « droit international général ».

                                   2. Les allégations du défendeur selon lesquelles
                                le demandeur ne s’est pas conformé à ses obligations
                                           au titre de l’accord intérimaire
                       123. La Cour observe que le défendeur, s’il a présenté séparément ses
                    arguments relatifs, respectivement, à l’exceptio, à la suspension partielle de
                    l’accord intérimaire en vertu de l’article 60 de la convention de Vienne de 1969
                    et aux contre-mesures, a énoncé certaines conditions minimales qui, selon lui,

                                                                                                 42




5 CIJ1026.indb 81                                                                                      20/06/13 08:42

                                   application d’accord intérimaire (arrêt)                     683

                    sont communes à ces trois arguments. Premièrement, il a fondé chacun d’entre
                    eux sur l’allégation selon laquelle le demandeur avait violé plusieurs disposi‑
                    tions de l’accord avant qu’il n’élève des objections à l’admission de celui-ci à
                    l’OTAN. Deuxièmement, chacun de ces arguments, tel que présenté par le
                    défendeur, suppose que ce dernier démontre que ses objections ont été élevées
                    en réponse aux violations alléguées du demandeur ; autrement dit, il lui faut
                    démontrer qu’il existe un rapport entre lesdites violations et ses objections.
                    En gardant à l’esprit les conditions ainsi énoncées, la Cour examinera main‑
                    tenant les éléments de preuve relatifs aux violations que le demandeur aurait
                    commises. Ainsi qu’il a été indiqué précédemment (voir paragraphe 72), c’est
                    en principe à la partie qui avance certains faits d’en démontrer l’existence.

                    A. La violation de la seconde clause du paragraphe 1 de l’article 11
                       qu’aurait commise le demandeur
                       124. La Cour commencera par examiner l’assertion du défendeur selon
                    laquelle la seconde clause du paragraphe 1 de l’article 11 impose au deman‑
                    deur l’obligation de ne pas être doté dans une organisation ou une institu‑
                    tion internationale d’une appellation autre que la dénomination provisoire
                    (à savoir « l’ex‑République yougoslave de Macédoine »). Le défendeur pré‑
                    tend que le demandeur ne s’est pas conformé à cette obligation.
                       125. Le demandeur affirme, pour sa part, que la seconde clause du
                    paragraphe 1 de l’article 11 ne lui impose nullement une obligation, mais
                    définit le seul cas où le défendeur peut s’opposer à son admission.

                       126. La Cour observe que, telle qu’elle est libellée, la seconde clause du
                    paragraphe 1 de l’article 11 n’impose pas une obligation au demandeur. La
                    Cour relève en outre que, tout comme d’autres dispositions de l’accord
                    intérimaire imposent des obligations au seul demandeur, le paragraphe 1
                    de l’article 11 en impose une au seul défendeur. La seconde clause énonce
                    une importante exception à cette obligation, mais ne fait pas de cette excep‑
                    tion une obligation à la charge du demandeur. La Cour estime donc que le
                    demandeur n’a pas contrevenu à cette disposition.

                    B. 
                       La violation du paragraphe 1 de l’article 5 qu’aurait commise
                       le demandeur
                      127. La Cour se penchera à présent sur l’allégation du défendeur selon
                    laquelle le demandeur a manqué à son obligation de négocier de bonne
                    foi. Elle rappellera que le paragraphe 1 de l’article 5 de l’accord intéri‑
                    maire est ainsi libellé :
                            « Les Parties conviennent de poursuivre les négociations sous les
                         auspices du Secrétaire général de l’Organisation des Nations Unies,
                         conformément à la résolution 845 (1993) du Conseil de sécurité, en
                         vue de parvenir à régler le différend mentionné dans cette résolution
                         et dans la résolution 817 (1993) du Conseil. »

                                                                                                 43




5 CIJ1026.indb 83                                                                                      20/06/13 08:42

                                   application d’accord intérimaire (arrêt)                     684

                       128. Le défendeur soutient que, dans l’esprit des deux Parties, les
                    ­ égociations menées en application du paragraphe 1 de l’article 5 ont tou‑
                    n
                    jours eu pour objet de parvenir à un accord sur un nom unique, à
                    employer à quelque fin que ce soit. Il affirme que le demandeur s’est écarté
                    de cette conception commune en insistant pour que soit retenue une
                    « double formule », selon laquelle les négociations auraient « simplement
                    pour but la détermination du nom à employer dans le cadre des relations
                    bilatérales entre les Parties », et a ainsi tenté de « redéfinir unilatéralement
                    l’objet et le but des négociations ». Le défendeur affirme en outre que, en
                    employant constamment son nom constitutionnel pour se désigner lui‑
                    même et en cherchant systématiquement à se faire reconnaître sous ce
                    nom par les Etats tiers, le demandeur prive les négociations de leur objet
                    et de leur but. Il soutient aussi, plus généralement, que le demandeur a
                    adopté une position intransigeante et inflexible pendant les négociations
                    sur le nom.
                       129. Le demandeur estime de son côté qu’il « ne s’est jamais engagé,
                    que ce soit en vertu de la résolution 817, de l’accord intérimaire ou d’un
                    autre texte, à se désigner lui‑même par l’appellation provisoire » (les ita‑
                    liques sont dans l’original) et soutient que, en cherchant à rallier les Etats
                    tiers à l’emploi de son nom constitutionnel, il n’a pas manqué à l’obliga‑
                    tion de négocier de bonne foi que lui impose le paragraphe 1 de l’article 5.
                    Il fait valoir que l’accord intérimaire ne préjuge pas l’issue des négocia‑
                    tions, le paragraphe 1 de l’article 5 ne prescrivant pas que celles-ci doivent
                    aboutir à l’adoption d’un nom unique à employer à quelque fin que ce
                    soit. Le demandeur affirme en outre qu’il s’est montré disposé à transiger
                    et que c’est le défendeur qui a fait preuve d’intransigeance.
                       130. La Cour fait observer qu’elle a compétence — sans aborder la
                    divergence sur le nom au fond ni exprimer une quelconque opinion à ce
                    sujet, ce qui est exclu de sa compétence en vertu du paragraphe 2 de l’ar‑
                    ticle 21 de l’accord intérimaire (voir paragraphes 28 à 38 ci‑dessus) —
                    pour examiner la question, soulevée par le défendeur, de savoir si les
                    Parties ont, en application du paragraphe 1 de l’article 5, mené des négo‑
                    ciations de bonne foi.
                       131. La Cour relève d’emblée que, bien que le paragraphe 1 de l’ar‑
                    ticle 5 ne fasse pas expressément obligation aux Parties de négocier de
                    bonne foi, cette obligation découle implicitement de ladite disposition
                    (voir convention de Vienne de 1969, art. 26 ; voir aussi Délimitation de la
                    frontière maritime dans la région du golfe du Maine (Canada/Etats‑Unis
                    d’Amérique), arrêt, C.I.J. Recueil 1984, p. 292, par. 87 ; Compétence en
                    matière de pêcheries (Royaume‑Uni c. Islande), fond, arrêt, C.I.J. Recueil
                    1974, p. 33‑34, par. 78‑79 ; Compétence en matière de pêcheries (Répu‑
                    blique fédérale d’Allemagne c. Islande), fond, arrêt, C.I.J. Recueil 1974,
                    p. 202, par. 69 ; Essais nucléaires (Australie c. France), arrêt, C.I.J. Recueil
                    1974, p. 268, par. 46 ; Essais nucléaires (Nouvelle‑Zélande c. France),
                    arrêt, C.I.J. Recueil 1974, p. 473, par. 49 ; Plateau continental de la mer du
                    Nord (République fédérale d’Allemagne/Danemark ; République fédérale
                    d’Allemagne/Pays‑Bas), arrêt, C.I.J. Recueil 1969, p. 46‑47, par. 85).

                                                                                                 44




5 CIJ1026.indb 85                                                                                      20/06/13 08:42

                                   application d’accord intérimaire (arrêt)                     685

                       132. La Cour fait observer que la notion de négociation aux fins du
                    règlement des différends, ou d’obligation de négocier, a été clarifiée par sa
                    jurisprudence et celle de sa devancière, ainsi que par des sentences arbi‑
                    trales. Comme la Cour permanente de Justice internationale l’a précisé
                    dès 1931 dans l’avis consultatif qu’elle a donné sur la question du Trafic
                    ferroviaire entre la Lithuanie et la Pologne, l’obligation de négocier, avant
                    tout, n’est « pas seulement [celle] d’entamer des négociations, mais encore
                    [celle] de les poursuivre autant que possible, en vue d’arriver à des accords ».
                    De toute évidence, cela n’implique cependant ni « [l’obligation] de s’en‑
                    tendre » (Trafic ferroviaire entre la Lithuanie et la Pologne, avis consultatif,
                    1931, C.P.J.I. série A/B no 42, p. 116 ; voir également Usines de pâte à papier
                    sur le fleuve Uruguay (Argentine c. Uruguay), arrêt, C.I.J. Recueil 2010 (I),
                    p. 68, par. 150) ni la nécessité de mener de longues négociations (Conces‑
                    sions Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I. série A no 2,
                    p. 13). Les Etats ont néanmoins l’obligation de se comporter de telle sorte
                    que « les négociations aient un sens ». Il n’est pas satisfait à cette condition
                    lorsque, par exemple, l’une ou l’autre partie « insiste sur sa propre position
                    sans envisager aucune modification » (Plateau continental de la mer du Nord
                    (République fédérale d’Allemagne/Danemark ; République fédérale d’Alle‑
                    magne/Pays‑Bas), arrêt, C.I.J. Recueil 1969, p. 47, par. 85 ; voir également
                    Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay), arrêt,
                    C.I.J. Recueil 2010 (I), p. 67, par. 146) ou fait obstacle aux négociations,
                    par exemple, en interrompant toute communication, en causant des retards
                    injustifiés, en ne tenant pas compte des procédures convenues (Affaire du
                    Lac Lanoux (Espagne/France) (1957), Recueil des sentences arbitrales
                    (RSA), vol. XII, p. 307). La tenue de négociations en vue de parvenir à un
                    accord implique également que chaque partie tienne raisonnablement
                    compte de l’intérêt de l’autre (Compétence en matière de pêcheries (Royaume-
                    Uni c. Islande), fond, arrêt, C.I.J. Recueil 1974, p. 33, par. 78). En ce qui
                    concerne la preuve requise pour établir la mauvaise foi (ce qui fonderait
                    l’une ou l’autre Partie à soutenir qu’elle est libérée de son obligation d’exé‑
                    cution), « le simple échec de certaines négociations ne constitue pas un élé‑
                    ment suffisant » (arbitrage de Tacna-Arica (Chili/Pérou) (1925), RSA,
                    vol. II, p. 930). Si ladite preuve peut être apportée par des éléments indi‑
                    rects, elle doit cependant être étayée « non par des déductions contestables
                    mais par des éléments clairs et convaincants qui appellent nécessairement
                    pareille conclusion » (ibid.).
                       133. La Cour examinera maintenant la question de savoir si l’obliga‑
                    tion de négocier de bonne foi a été satisfaite en l’espèce au regard des
                    critères exposés ci‑dessus.
                       134. La Cour observe que le fait que les Parties ne sont toujours pas
                    parvenues à s’entendre seize ans après la conclusion de l’accord intéri‑
                    maire ne suffit pas, en soi, à établir que l’une ou l’autre a manqué à son
                    obligation de négocier de bonne foi. La question de savoir si elles se sont
                    acquittées de cette obligation ne peut être appréciée en fonction des résul‑
                    tats obtenus. Pour y répondre, la Cour doit rechercher si les Parties se
                    sont comportées de telle sorte que les négociations puissent avoir un sens.

                                                                                                 45




5 CIJ1026.indb 87                                                                                      20/06/13 08:42

                                   application d’accord intérimaire (arrêt)                   686

                       135. Il ressort du dossier de l’affaire que, durant les négociations
                    menées en application du paragraphe 1 de l’article 5, le demandeur a
                    refusé les propositions de s’écarter de son nom constitutionnel et que le
                    défendeur s’est opposé à ce que le mot « Macédoine » figure dans le nom
                    du demandeur. Le dossier révèle aussi que les dirigeants politiques des
                    deux Parties ont parfois, notamment dans les mois qui ont précédé le
                    sommet de Bucarest, fait des déclarations publiques qui laissaient entre‑
                    voir une position intransigeante sur la divergence relative au nom. Ces
                    déclarations sont certes regrettables, mais certains éléments attestent éga‑
                    lement que le médiateur des Nations Unies a, au fil des années, présenté
                    aux Parties différentes propositions et qu’il a en particulier émis l’avis
                    selon lequel, durant la période qui a précédé le sommet de Bucarest, les
                    Parties négociaient sérieusement. Considérés dans leur ensemble, les élé‑
                    ments de preuve de cette période indiquent que le demandeur n’a pas
                    totalement exclu l’idée d’examiner des propositions s’écartant tant de
                    l’emploi exclusif de son nom constitutionnel que de la « double formule »,
                    tandis que le défendeur, modifiant apparemment sa position initiale, a
                    déclaré en septembre 2007 qu’il accepterait que le mot « Macédoine » soit
                    inclus dans un nom composé par lequel serait désigné le demandeur.
                       136. En particulier, le médiateur des Nations Unies a, en mars 2008,
                    proposé que le demandeur adopte le nom de « République de Macédoine
                    (Skopje) » à quelque fin que ce soit. D’après le dossier de l’affaire, le
                    demandeur a fait savoir qu’il était disposé à soumettre l’adoption de ce
                    nom à un référendum. Il ressort également du dossier que c’est le défen‑
                    deur qui a rejeté le nom proposé.
                       137. La Cour note aussi que le médiateur des Nations Unies a, durant
                    la période allant de janvier à mars 2008, formulé des commentaires favo‑
                    rables sur le déroulement des négociations, faisant état du désir manifeste
                    des Parties de résoudre leurs divergences.
                       138. La Cour conclut donc que le défendeur n’a pas, comme il en avait
                    la charge, démontré que le demandeur avait manqué à son obligation de
                    négocier de bonne foi.

                    C. 
                       La violation du paragraphe 2 de l’article 6 qu’aurait commise le
                       demandeur
                      139. Le paragraphe 2 de l’article 6 est ainsi libellé :
                           « La seconde Partie déclare solennellement qu’aucune disposition
                        de sa Constitution, en particulier l’article 49 tel qu’amendé, ne peut
                        et ne doit être interprétée comme constituant et ne constituera jamais
                        une raison d’intervenir dans les affaires intérieures d’un autre Etat en
                        vue de protéger le statut et les droits de toutes personnes se trouvant
                        dans d’autres Etats qui ne sont pas citoyens de la seconde Partie. »
                       140. Les allégations du défendeur à cet égard portent principalement sur
                    l’action menée par le demandeur pour soutenir ou défendre les intérêts de
                    personnes résidant aujourd’hui sur le territoire du demandeur (dont des natio‑

                                                                                               46




5 CIJ1026.indb 89                                                                                    20/06/13 08:42

                                    application d’accord intérimaire (arrêt)                    687

                    naux de celui‑ci) après avoir quitté le territoire du défendeur ou en avoir été
                    expulsées par suite de la guerre civile que ce dernier a connue dans les
                    années 1940 (ou les intérêts de leurs descendants) et qui revendiquent notam‑
                    ment des biens fonciers abandonnés sis sur le territoire du défendeur. Cer‑
                    taines des allégations du défendeur renvoient à des événements postérieurs au
                    sommet de Bucarest. Elles ne sauraient donc avoir été le motif de l’opposition
                    manifestée par le défendeur lors de ce sommet. Celui-ci tire aussi grief de l’ac‑
                    tion selon lui menée par le demandeur pour soutenir, sur son territoire, « une
                    minorité macédonienne » constituée de personnes qui sont ses nationaux.
                       141. Le demandeur soutient pour sa part que le fait qu’il se soucie des
                    droits de l’homme de groupes minoritaires se trouvant sur le territoire du
                    défendeur et de ceux de ses propres citoyens ne saurait raisonnablement
                    être considéré comme constituant une ingérence dans les affaires inté‑
                    rieures du défendeur.
                       142. La Cour conclut que les allégations avancées par le défendeur
                    semblent être sans rapport avec le libellé du paragraphe 2 de l’article 6,
                    qui traite uniquement de l’interprétation par le demandeur de sa Cons­
                    titution. Le défendeur n’a pas présenté d’éléments de preuve convaincants
                    indiquant que le demandeur a interprété sa Constitution comme lui confé‑
                    rant le droit d’intervenir dans ses affaires intérieures au nom de personnes
                    qui ne sont pas des citoyens du demandeur. La Cour n’estime donc pas
                    que le demandeur a contrevenu au paragraphe 2 de l’article 6 avant le
                    sommet de Bucarest.

                    D. 
                       La violation du paragraphe 1 de l’article 7 qu’aurait commise le
                       demandeur
                      143. Le paragraphe 1 de l’article 7 se lit comme suit :
                            « Chaque Partie prendra rapidement des mesures efficaces aux fins
                         d’interdire des actes d’hostilité ou de propagande par des organismes
                         d’Etat et de décourager les actes d’entités privées susceptibles d’inci‑
                         ter à la violence, à la haine ou à l’hostilité mutuelles. »
                       144. Le défendeur allègue que le demandeur a violé cette disposition en
                    ne prenant pas des mesures efficaces pour interdire les actes hostiles com‑
                    mis par des institutions contrôlées par l’Etat, formulant notamment à cet
                    égard des assertions concernant le contenu de certains manuels scolaires.
                    Les manuels auxquels il fait référence sont des manuels d’histoire utilisés
                    dans les écoles du demandeur qui dépeignent une « Grande Macédoine »
                    et présentent certains personnages historiques comme les ancêtres de la
                    population actuelle du demandeur. Selon le défendeur, ces exemples, et
                    d’autres encore, démontrent que le demandeur n’a pris aucune mesure
                    pour interdire les actes d’hostilité à l’encontre du défendeur et s’est livré
                    activement à une propagande hostile.
                       145. Le défendeur allègue également que le demandeur a contrevenu à
                    une seconde obligation énoncée au paragraphe 1 de l’article 7, celle de
                    décourager les actes d’entités privées susceptibles d’inciter à la violence, à

                                                                                                  47




5 CIJ1026.indb 91                                                                                       20/06/13 08:42

                                    application d’accord intérimaire (arrêt)                       688

                    la haine ou à l’hostilité envers lui. Il mentionne en particulier un incident
                    survenu le 29 mars 2008 (soit quelques jours avant l’ouverture du sommet
                    de Bucarest) au cours duquel plusieurs affiches représentant une image
                    altérée de son drapeau ont été placardées à Skopje. Le défendeur allègue
                    en outre que le demandeur a constamment négligé de protéger le person‑
                     nel et les locaux de son bureau de liaison à Skopje.
                        146. Le demandeur, quant à lui, affirme que les manuels scolaires incri‑
                     minés reflètent des divergences quant à l’histoire de la région. Il affirme
                     par ailleurs que les affiches placardées à Skopje en mars 2008 l’ont été par
                     des particuliers, et qu’il a agi rapidement pour les faire enlever. Il rejette
                     l’allégation concernant le personnel et les locaux diplomatiques du défen‑
                     deur, et prie la Cour de se reporter aux documents attestant les disposi‑
                     tions qu’il a prises pour assurer la protection adéquate de ce personnel et
                     de ces locaux et enquêter sur les incidents allégués par le défendeur.
                        147. Au vu des arguments des Parties et de l’abondante documentation
                     qui lui a été soumise au sujet de ces allégations, la Cour estime que les élé‑
                     ments de preuve ne permettent pas d’établir que le demandeur ait commis
                     une violation du paragraphe 1 de l’article 7 avant le sommet de Bucarest. Le
                     contenu des manuels scolaires dont il est question ci‑dessus ne fournit pas
                     matière à conclure que le demandeur n’a pas interdit « des actes d’hostilité
                     ou de propagande ». Qui plus est, le défendeur n’a pas démontré de façon
                     convaincante que le demandeur avait négligé de « décourager » les actes
                     d’entités privées susceptibles d’inciter à la violence, à la haine ou à l’hostilité
                     envers lui. L’assertion du demandeur selon laquelle il avait pris rapidement
                     des mesures en réponse au placardage d’affiches survenu en mars 2008 n’a
                     pas été contestée par le défendeur ; de plus, il ressort des éléments de preuve
                     que le demandeur avait, à tout le moins, fait une déclaration par laquelle il
                     cherchait à se distancier de ces affiches. La Cour rappelle l’obligation, telle
                     qu’énoncée à l’article 22 de la convention de Vienne sur les relations diplo‑
                     matiques, de protéger les locaux d’une mission diplomatique et d’empêcher
                     que la paix de celle-ci soit troublée ou sa dignité, amoindrie ; elle fait obser‑
                     ver que tout incident au cours duquel des biens appartenant à une mission
                     diplomatique sont endommagés est regrettable. Ce nonobstant, les incidents
                     en question ne démontrent pas ipso facto que le demandeur ait manqué à
                     l’obligation que lui impose le paragraphe 1 de l’article 7 de « décourager »
                    certains actes d’entités privées. En outre, le demandeur a produit des
                    ­éléments attestant qu’il s’était efforcé d’assurer la protection adéquate du
                     personnel et des locaux diplomatiques du défendeur.

                    E. 
                       La violation du paragraphe 2 de l’article 7 qu’aurait commise le
                       demandeur
                      148. Le paragraphe 2 de l’article 7 est ainsi libellé :
                           « Lorsque le présent accord intérimaire entrera en vigueur, la
                         seconde Partie cessera d’utiliser de quelque façon que ce soit et sous
                         toutes ses formes le symbole qui figurait sur son drapeau national
                         avant l’entrée en vigueur de l’accord. »

                                                                                                     48




5 CIJ1026.indb 93                                                                                          20/06/13 08:42

                                   application d’accord intérimaire (arrêt)                  689

                       149. Le défendeur soutient que, depuis l’entrée en vigueur de l’accord
                    intérimaire, le demandeur a utilisé de diverses manières le symbole visé au
                    paragraphe 2 de l’article 7, violant ainsi cette disposition.
                       150. Le défendeur ne conteste pas que le demandeur a, comme il y était
                    tenu, modifié son drapeau. Ses allégations portent sur l’utilisation du
                    symbole dans d’autres contextes, notamment par un régiment de l’armée
                    du demandeur, que révèle une illustration figurant dans une publication
                    de son ministère de la défense parue en 2004. Il ressort du dossier que le
                    défendeur s’est à l’époque inquiété auprès du demandeur de cette utilisa‑
                    tion du symbole, et que celui-ci ne réfute pas l’assertion selon laquelle le
                    régiment l’a utilisé.
                       151. Le demandeur fait cependant valoir que le régiment en question a
                    été dissous en 2004 (ce que le défendeur ne conteste pas), et le défendeur
                    n’a pas allégué que le symbole avait continué d’être utilisé de la sorte
                    après 2004.
                       152. Le défendeur a également produit des éléments de preuve portant
                    sur moins de dix autres cas où ledit symbole a été utilisé de diverses
                    manières sur le territoire du demandeur, principalement dans des publica‑
                    tions ou lors de manifestations publiques.
                       153. La Cour fait cependant observer que ces allégations ou bien visent
                    les activités de particuliers, ou bien n’ont été portées à l’attention du
                    demandeur qu’après le sommet de Bucarest. Certes, comme elle l’a relevé
                    précédemment, le dossier de l’affaire permet d’établir que, dans un cas au
                    moins, l’armée du demandeur a utilisé le symbole que vise l’interdiction
                    figurant au paragraphe 2 de l’article 7 de l’accord intérimaire.

                    F. 
                       La violation du paragraphe 3 de l’article 7 qu’aurait commise le
                       demandeur
                      154. Le paragraphe 3 de l’article 7 est ainsi libellé :
                          « Si l’une des Parties pense que l’autre Partie utilise un ou plusieurs
                        symboles faisant partie de son patrimoine historique ou culturel, elle
                        portera cette question à l’attention de l’autre Partie et cette dernière
                        soit prendra les mesures voulues pour remédier à la situation, soit
                        indiquera pourquoi elle ne considère pas nécessaire de le faire. »
                       155. Selon le défendeur, le paragraphe 3 de l’article 7 signifie que cha‑
                    cune des parties doit s’abstenir d’utiliser les symboles qui y sont visés car
                    une telle utilisation pourrait aller à l’encontre des objectifs de l’accord
                    intérimaire. Le défendeur soutient également que le demandeur a contre‑
                    venu de diverses manières à cette disposition, notamment en émettant des
                    timbres, en érigeant des statues et en rebaptisant l’aéroport de la capitale.
                       156. La Cour relève que, à la différence du paragraphe 2 de l’article 7,
                    le paragraphe 3 n’interdit pas expressément au demandeur d’utiliser les
                    symboles qui y sont visés. Il énonce simplement la procédure à suivre
                    lorsque l’une des Parties pense que l’autre utilise des symboles apparte‑
                    nant à son patrimoine historique ou culturel.

                                                                                              49




5 CIJ1026.indb 95                                                                                   20/06/13 08:42

                                   application d’accord intérimaire (arrêt)                    690

                       157. Le paragraphe 3 de l’article 7 n’interdisant en rien l’utilisation de
                    tel ou tel symbole, le fait de rebaptiser un aéroport ne saurait en soi en
                    constituer une violation. La question est de savoir si le défendeur a porté
                    ses préoccupations « à l’attention » du demandeur avant le sommet de
                    Bucarest. Le défendeur a produit des éléments de preuve montrant que,
                    en décembre 2006, son ministre des affaires étrangères avait qualifié
                    le comportement du demandeur d’« incompatible avec les obligations en
                    matière de relations de bon voisinage qui découlent de l’accord intéri‑
                    maire » et de « contraire aux aspirations euro‑atlantiques de Skopje », sans
                    toutefois faire expressément mention du changement de nom de l’aéro‑
                    port. En février 2007, devant le parlement, le ministre des affaires étran‑
                    gères du défendeur a expressément qualifié de violation de l’accord
                    intérimaire le changement de nom de l’aéroport par le demandeur. Rien
                    n’indique toutefois que le défendeur ait adressé à ce sujet une communi‑
                    cation au demandeur.
                       158. Bien que le défendeur ne semble pas avoir porté ses préoccupa‑
                    tions à l’attention du demandeur, comme le prévoit le paragraphe 3 de
                    l’article 7, ce dernier en était conscient, et son ministre des affaires étran‑
                    gères a expliqué le changement du nom de l’aéroport dans une interview
                    accordée en janvier 2007 à un journal grec.
                       159. A la lumière de ces éléments du dossier, la Cour conclut que le
                    défendeur n’a pas, comme il en avait la charge, démontré que le deman‑
                    deur a contrevenu au paragraphe 3 de l’article 7.

                                                          *
                       160. Au vu de cet examen des allégations du défendeur selon lesquelles
                    le demandeur a manqué à plusieurs obligations que lui impose l’accord
                    intérimaire, la Cour conclut que le défendeur n’a établi qu’un seul man‑
                    quement de cette nature. Il a en effet démontré que le demandeur avait,
                    en 2004, utilisé le symbole interdit par le paragraphe 2 de l’article 7. Après
                    que le défendeur eut appelé son attention sur cette question en 2004, le
                    demandeur a mis fin à l’utilisation dudit symbole cette même année. Sur
                    la base de ce qui précède, la Cour énoncera maintenant ses conclusions
                    concernant chacune des trois justifications invoquées par le défendeur.

                             3. Conclusions concernant les justifications additionnelles
                                            invoquées par le défendeur
                    A. Conclusion concernant l’exceptio non adimpleti contractus
                       161. Ayant examiné les allégations de violations que le défendeur a
                    formulées à l’encontre du demandeur, la Cour en revient à l’argument du
                    défendeur selon lequel, en vertu de l’exceptio, telle que celui-ci la définit,
                    elle ne saurait conclure qu’il a manqué à l’obligation que lui impose le
                    paragraphe 1 de l’article 11 de l’accord intérimaire. Elle rappelle que, à
                    une exception près (l’interdiction d’utiliser le symbole énoncée au para‑

                                                                                                50




5 CIJ1026.indb 97                                                                                     20/06/13 08:42

                                   application d’accord intérimaire (arrêt)                   691

                    graphe 2 de l’article 7 (voir paragraphe 153)), le défendeur n’a pas démon‑
                    tré que le demandeur avait commis une quelconque violation de l’accord
                    intérimaire. De surcroît, le défendeur n’a pas établi l’existence d’un rap‑
                    port entre l’utilisation du symbole par le demandeur en 2004 et son oppo‑
                    sition à l’admission de celui‑ci à l’OTAN en 2008 ; autrement dit, il n’a
                    pas démontré qu’il s’était opposé à cette admission en réponse à l’appa‑
                    rente violation du paragraphe 2 de l’article 7 ou, plus généralement, parce
                    qu’il pensait que l’exceptio excluait l’illicéité de cette opposition. Le
                    défendeur n’a donc pas établi qu’il avait été satisfait, en l’espèce, aux
                    conditions, énoncées par lui-même, qui seraient requises pour que l’excep‑
                    tio s’applique. Dès lors, il n’est pas nécessaire que la Cour détermine si
                    cette théorie fait partie du droit international contemporain.

                    B. Conclusion concernant la réponse à une violation substantielle
                       162. Comme indiqué ci-dessus (voir paragraphe 118), le défendeur a
                    aussi avancé que son opposition à l’admission du demandeur à l’OTAN
                    aurait pu être considérée comme une réponse, au sens de l’article 60 de la
                    convention de Vienne de 1969, à des violations substantielles de l’accord
                    intérimaire que le demandeur aurait, selon lui, commises. L’alinéa b) du
                    paragraphe 3 de cet article dispose qu’une violation substantielle est
                    constituée par « la violation d’une disposition essentielle pour la réalisa‑
                    tion de l’objet et du but du traité ».
                       163. La Cour rappelle l’analyse qu’elle a faite aux paragraphes 124
                    à 159 ci‑dessus des allégations de violation formulées par le défendeur,
                    ainsi que sa conclusion selon laquelle la seule violation établie concerne
                    l’utilisation d’un symbole contrairement aux prescriptions du para‑
                    graphe 2 de l’article 7 de l’accord intérimaire, situation qui a pris fin
                    en 2004. Elle estime que cet incident ne peut être considéré comme une
                    violation substantielle au sens de l’article 60 de la convention de Vienne
                    de 1969. De surcroît, elle est d’avis que le défendeur n’a pas établi que
                    l’action menée par lui en 2008 relativement à la demande d’admission du
                    demandeur à l’OTAN répondait à la violation du paragraphe 2 de l’ar‑
                    ticle 7 survenue environ quatre ans auparavant. En conséquence, la Cour
                    n’admet pas que l’action du défendeur pouvait entrer dans les prévisions
                    de l’article 60 de la convention de Vienne de 1969.

                    C. Conclusion concernant les contre‑mesures
                        164. Comme il a été indiqué ci‑dessus (voir paragraphes 120 et 121), le
                    défendeur affirme aussi que son opposition à l’admission du demandeur à
                    l’OTAN pourrait être justifiée en tant que contre-mesure proportionnée
                    aux violations de l’accord intérimaire qu’il lui impute. Ainsi que la Cour
                    l’a déjà précisé, la seule violation que le défendeur ait établie est l’utili­
                    sation par le demandeur en 2004 du symbole visé au paragraphe 2 de
                    ­l’article 7 de l’accord intérimaire. Etant parvenue à cette conclusion, et
                     compte tenu de son analyse présentée aux paragraphes 72 à 83 des raisons

                                                                                               51




5 CIJ1026.indb 99                                                                                    20/06/13 08:42

                                application d’accord intérimaire (arrêt)                  692

                 qui, selon le défendeur, justifiaient son objection à l’admission du deman‑
                 deur à l’OTAN, la Cour n’est pas convaincue que ladite objection visait à
                 contraindre le demandeur à cesser d’utiliser le symbole prohibé par le
                 paragraphe 2 de l’article 7. Comme elle l’a noté ci‑dessus, l’utilisation
                 dudit symbole, qui permet de conclure à une violation par le demandeur
                 du paragraphe 2 de l’article 7, a pris fin en 2004. En conséquence, la Cour
                 rejette la prétention du défendeur selon laquelle son objection pourrait
                 se justifier comme une contre‑mesure excluant l’illicéité de l’opposition
                 manifestée par lui à l’admission du demandeur à l’OTAN. Elle n’a donc
                 pas à examiner les arguments supplémentaires que les Parties ont pu
                 avancer au sujet du droit régissant les contre‑mesures.
                    165. Pour les motifs exposés ci-dessus, les justifications additionnelles
                 invoquées par le défendeur ne peuvent être retenues.

                                                        *
                                                    *       *

                   166. En dernier lieu, la Cour souligne que l’accord intérimaire de 1995
                 met les Parties dans l’obligation de négocier de bonne foi sous les auspices
                 du Secrétaire général de l’Organisation des Nations Unies conformément
                 aux résolutions pertinentes du Conseil de sécurité, en vue de parvenir à un
                 accord sur la divergence visée dans ces résolutions.

                                                        *
                                                    *       *


                                               V. Réparation

                    167. La Cour rappelle que, dans ses conclusions finales sur le fond, le
                 demandeur la prie de prendre deux mesures qui constituent selon lui une
                 réparation appropriée pour les violations de l’accord intérimaire qu’il
                 impute au défendeur. Il demande réparation, premièrement, sous la forme
                 d’une déclaration de la Cour à l’effet que le défendeur a agi de façon illi‑
                 cite et, deuxièmement, sous la forme d’une injonction de la Cour au
                 défendeur de s’abstenir à l’avenir de toute action contraire à l’obligation
                 que lui impose le paragraphe 1 de l’article 11 de l’accord intérimaire.
                    168. A l’issue de l’examen exposé ci-dessus, la Cour a établi que le
                 défendeur avait manqué à l’obligation que lui impose le paragraphe 1 de
                 l’article 11 de l’accord intérimaire. Quant à la forme que peut revêtir la
                 réparation à accorder pour ce manquement, la Cour estime être fondée à
                 déclarer que le défendeur a méconnu son obligation de ne pas s’opposer à
                 l’admission du demandeur à l’OTAN. En revanche, la Cour n’estime pas
                 nécessaire d’ordonner au défendeur, comme le demandeur l’en prie, de
                 s’abstenir à l’avenir de toute action contraire à l’obligation que lui impose
                 le paragraphe 1 de l’article 11 de l’accord. Comme elle l’a indiqué précé‑
                 demment, « en règle générale, il n’y a pas lieu de supposer que l’Etat dont

                                                                                           52




5 CIJ1026.indb 101                                                                               20/06/13 08:42

                                 application d’accord intérimaire (arrêt)                   693

                 un acte ou un comportement a été déclaré illicite par la Cour répétera à
                 l’avenir cet acte ou ce comportement, puisque sa bonne foi doit être pré‑
                 sumée » (Différend relatif à des droits de navigation et des droits connexes
                 (Costa Rica c. Nicaragua), arrêt, C.I.J. Recueil 2009, p. 267, par. 150).
                    169. La Cour décide en conséquence que sa conclusion selon laquelle
                 le défendeur a manqué à l’obligation que lui impose envers le demandeur
                 le paragraphe 1 de l’article 11 de l’accord intérimaire constitue une satis‑
                 faction appropriée.

                                                          *
                                                      *       *

                     170. Par ces motifs,
                     La Cour,
                     1) Par quatorze voix contre deux,
                    Dit qu’elle a compétence pour connaître de la requête déposée par
                 l’ex‑République yougoslave de Macédoine le 17 novembre 2008 et que
                 cette requête est recevable ;
                     pour : M. Owada, président ; M. Tomka, vice-président ; MM. Koroma, Simma,
                       Abraham, Keith, Sepúlveda‑Amor, Bennouna, Skotnikov, Cançado Trin‑
                       dade, Yusuf, Greenwood, Mme Donoghue, juges ; M. Vukas, juge ad hoc ;
                     contre : Mme Xue, juge ; M. Roucounas, juge ad hoc ;
                     2) Par quinze voix contre une,
                    Dit que la République hellénique, en s’opposant à l’admission de
                 l’ex‑République yougoslave de Macédoine à l’OTAN, a manqué à l’obli‑
                 gation que lui impose le paragraphe 1 de l’article 11 de l’accord intéri‑
                 maire du 13 septembre 1995 ;
                     pour : M. Owada, président ; M. Tomka, vice-président ; MM. Koroma,
                       Simma, Abraham, Keith, Sepúlveda‑Amor, Bennouna, Skotnikov, Can‑
                       çado Trindade, Yusuf, Greenwood, Mmes Xue, Donoghue, juges ; M. Vukas,
                       juge ad hoc ;
                     contre : M. Roucounas, juge ad hoc ;
                     3) Par quinze voix contre une,
                  Rejette le surplus des conclusions de l’ex‑République yougoslave de
                 Macédoine.
                     pour : M. Owada, président ; M. Tomka, vice-président ; MM. Koroma,
                       Simma, Abraham, Keith, Sepúlveda‑Amor, Bennouna, Skotnikov, Can‑
                       çado Trindade, Yusuf, Greenwood, Mmes Xue, Donoghue, juges ; M. Rou‑
                       counas, juge ad hoc ;
                     contre : M. Vukas, juge ad hoc.

                   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                 Paix, à La Haye, le cinq décembre deux mille onze, en trois exemplaires,

                                                                                             53




5 CIJ1026.indb 103                                                                                 20/06/13 08:42

                                application d’accord intérimaire (arrêt)                 694

                 dont l’un restera déposé aux archives de la Cour et les autres seront trans‑
                 mis, respectivement, au Gouvernement de l’ex‑République yougoslave de
                 Macédoine et au Gouvernement de la République hellénique.


                                                                       Le président,
                                                              (Signé) Hisashi Owada.
                                                                         Le greffier,
                                                            (Signé) Philippe Couvreur.




                    M. le juge Simma joint à l’arrêt l’exposé de son opinion individuelle ;
                 M. le juge Bennouna joint une déclaration à l’arrêt ; Mme la juge Xue
                 joint à l’arrêt l’exposé de son opinion dissidente ; M. le juge ad hoc Rou‑
                 counas joint à l’arrêt l’exposé de son opinion dissidente ; M. le juge ad
                 hoc Vukas joint une déclaration à l’arrêt.


                                                                         (Paraphé) H.O.
                                                                         (Paraphé) Ph.C.




                                                                                          54




5 CIJ1026.indb 105                                                                              20/06/13 08:42

